EXHIBIT 10.4

EXECUTION VERSION

PARI PASSU INTERCREDITOR AGREEMENT

dated as of

June 23, 2016

among

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent,

JPMORGAN CHASE BANK, N.A.,

as Term Loan Authorized Representative for the Term Loan Secured Parties,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Notes Authorized Representative for the Notes Secured Parties

and

each additional Authorized Representative from time to time party hereto

Notwithstanding anything herein to the contrary, any liens and security
interests granted to the Collateral Agent pursuant to this Pari Passu
Intercreditor Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the limitations and provisions of the
Intercreditor and Collateral Cooperation Agreement, dated as of June 23, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“ABL Intercreditor Agreement”), among Wells Fargo Bank, National Association, as
representative for the First Priority Secured Parties (as defined therein),
Wilmington Trust, National Association, as representative for the Term
Loan/Notes Secured Parties, and certain other persons party or that may become
party thereto from time to time, and consented to by J. C. Penney Corporation
and the grantors identified therein. In the event of any conflict between the
terms of the ABL Intercreditor Agreement and the terms of this Pari Passu
Intercreditor Agreement, the terms of the ABL Intercreditor Agreement shall
govern and control. This paragraph forms part of the Pari Passu Intercreditor
Agreement.



--------------------------------------------------------------------------------

PARI PASSU INTERCREDITOR AGREEMENT (as amended or supplemented from time to
time, this “Agreement”) dated as of June 23, 2016, among WILMINGTON TRUST,
NATIONAL ASSOCIATION, as collateral agent for the Term Loan/Notes Secured
Parties (as defined below) (in such capacity and together with its successors in
such capacity, the “Collateral Agent”), JPMORGAN CHASE BANK, N.A., as Authorized
Representative for the Term Loan Secured Parties (in such capacity, the “Term
Loan Authorized Representative”), WILMINGTON TRUST, NATIONAL ASSOCIATION, as
Trustee under the Indenture, as Authorized Representative for the Notes Secured
Parties (in such capacity, the “Notes Authorized Representative”), and each
additional Authorized Representative from time to time party hereto for the
Future Term Loan/Notes Secured Parties of the Series with respect to which it is
acting in such capacity.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Collateral Agent, the Term Loan Authorized Representative (for
itself and on behalf of the Term Loan Secured Parties), the Notes Authorized
Representative (for itself and on behalf of the Notes Secured Parties) and each
additional Authorized Representative (for itself and on behalf of the Future
Term Loan/Notes Secured Parties of the applicable Series) agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Construction; Certain Defined Terms.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (iii) the words “herein”, “hereof and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections and Annexes shall be construed to refer
to Articles, Sections and Annexes of this Agreement, (v) unless otherwise
expressly qualified herein, the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights and (vi) the term “or” is not exclusive.

(b) It is the intention of the Term Loan/Notes Secured Parties of each Series
that the holders of Term Loan/Notes Secured Obligations of such Series (and not
the Term Loan/Notes Secured Parties of any other Series) bear the risk of
(i) any determination by a court

 

2



--------------------------------------------------------------------------------

of competent jurisdiction that (x) any of the Term Loan/Notes Secured
Obligations of such Series are unenforceable under applicable law or are
subordinated to any other obligations (other than another Series of Term
Loan/Notes Secured Obligations), (y) any of the Term Loan/Notes Secured
Obligations of such Series do not have an enforceable security interest in any
of the Collateral securing any other Series of Term Loan/Notes Secured
Obligations and/or (z) any intervening security interest exists securing any
other obligations (other than another Series of Term Loan/Notes Secured
Obligations) on a basis ranking prior to the security interest of such Series of
Term Loan/Notes Secured Obligations but junior to the security interest of any
other Series of Term Loan/Notes Secured Obligations or (ii) the existence of any
Collateral for any other Series of Term Loan/Notes Secured Obligations that is
not Shared Collateral (any such condition referred to in the foregoing clauses
(i) or (ii) with respect to any Series of Term Loan/Notes Secured Obligations,
an “Impairment” of such Series); provided, that the existence of a maximum claim
with respect to real properties subject to a Mortgage which applies to all
Series of Term Loan/Notes Secured Obligations shall not be deemed to be an
Impairment of any Series of Term Loan/Notes Secured Obligations. In the event of
any Impairment with respect to any Series of Term Loan/Notes Secured
Obligations, the results of such Impairment shall be borne solely by the holders
of such Series of Term Loan/Notes Secured Obligations, and the rights of the
holders of such Series of Term Loan/Notes Secured Obligations (including,
without limitation, the right to receive distributions in respect of such Series
of Term Loan/Notes Secured Obligations pursuant to Section 2.01) set forth
herein shall be modified to the extent necessary so that the effects of such
Impairment are borne solely by the holders of the Series of such Term Loan/Notes
Secured Obligations subject to such Impairment. Additionally, in the event the
Term Loan/Notes Secured Obligations of any Series are modified pursuant to
applicable law (including, without limitation, pursuant to Section 1129 of the
Bankruptcy Code), any reference to such Term Loan/Notes Secured Obligations or
the Term Loan/Notes Documents governing such Term Loan/Notes Secured Obligations
shall refer to such obligations or such documents as so modified.

(c) As used in this Agreement, the following terms have the meanings specified
below:

“ABL Intercreditor Agreement” has the meaning set forth on the cover page of
this Agreement.

“Affiliate” has the meaning set forth in the Term Loan Agreement on the date
hereof.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Term Loan Obligations
and (y) the Non-Applicable Authorized Representative Enforcement Date, the Term
Loan Authorized Representative and (ii) from and after the earlier of (x) the
Discharge of Term Loan Obligations and (y) the Non-Applicable Authorized
Representative Enforcement Date, the Major Non-Applicable Authorized
Representative.

 

3



--------------------------------------------------------------------------------

“Authorized Representative” means (i) in the case of any Term Loan Obligations
or the Term Loan Secured Parties, the Term Loan Authorized Representative,
(ii) in the case of the Notes Obligations or the Notes Secured Parties, the
Notes Authorized Representative and (iii) in the case of any Series of Future
Term Loan/Notes Secured Obligations or Future Term Loan/Notes Secured Parties
that become subject to this Agreement after the date hereof, the Authorized
Representative named for such Series in the applicable Joinder Agreement.

“Bankruptcy Case” shall have the meaning assigned to such term in
Section 2.05(b).

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

“Collateral” means all assets and properties subject to Liens created pursuant
to any Term Loan/Notes Security Document to secure one or more Series of Term
Loan/Notes Secured Obligations.

“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Company” means J. C. Penney Corporation, a Delaware corporation.

“Controlling Secured Parties” means, with respect to any Shared Collateral, the
Series of Term Loan/Notes Secured Parties whose Authorized Representative is the
Applicable Authorized Representative for such Shared Collateral.

“DIP Financing” shall have the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 2.05(b).

“DIP Lenders” shall have the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Shared Collateral and any Series of Term
Loan/Notes Secured Obligations, the date on which such Series of Term Loan/Notes
Secured Obligations is no longer secured by such Shared Collateral. The term
“Discharged” shall have a corresponding meaning.

“Discharge of Term Loan Obligations” means, with respect to any Shared
Collateral, the Discharge of the Term Loan Obligations with respect to such
Shared Collateral; provided that the Discharge of Term Loan Obligations shall be
deemed not to have occurred in connection with a Refinancing of such Term Loan
Obligations with additional Term Loan/Notes Secured Obligations secured by such
Shared Collateral under a Future Term Loan/Notes Agreement which has been
designated as the “Term Loan Agreement” in the Joinder Agreement with respect
thereto and which Joinder Agreement has been executed by the Term Loan
Authorized Representative (under the Term Loan Agreement so Refinanced).

 

4



--------------------------------------------------------------------------------

“Event of Default” shall mean an “Event of Default” under and as defined in the
Term Loan Agreement, the Indenture or any other Future Term Loan/Notes
Agreement.

“Future Term Loan/Notes Agreement” shall mean any indenture, credit agreement or
other agreement pursuant to which any Grantor will incur Future Term Loan/Notes
Indebtedness.

“Future Term Loan/Notes Indebtedness” means Indebtedness that has been
designated as Future Term Loan/Notes Secured Obligations pursuant to
Section 5.02(c).

“Future Term Loan/Notes Secured Obligations” shall mean all advances to, and
debts, liabilities, obligations, covenants and duties of, any Grantor arising
under any Future Term Loan/Notes Agreement (and any Term Loan/Notes Documents
entered into in connection therewith) including, without limitation, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Grantor or any Affiliate thereof of any proceeding under any bankruptcy or
insolvency law naming such Person as the debtor in such proceeding, regardless
of whether such interest and fees are allowed claims in such proceeding.

“Future Term Loan/Notes Secured Party” means the holders of any Future Term
Loan/Notes Secured Obligations, the Collateral Agent and any Authorized
Representative with respect thereto.

“Grantors” means Holdings, the Company and each other subsidiary or direct or
indirect parent company of the Company which has granted a security interest
pursuant to any Term Loan/Notes Security Document to secure any Series of Term
Loan/Notes Secured Obligations.

“Holdings” means J. C. Penney Company, Inc., a Delaware corporation.

“Impairment” shall have the meaning assigned to such term in Section 1.01(b).

“Indebtedness” shall have the meaning set forth in the Term Loan Agreement as in
effect on the date hereof.

“Indenture” means that certain Indenture dated as of June 23, 2016, among the
Company, the guarantors identified therein and the Notes Authorized
Representative, as trustee.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Company or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

 

5



--------------------------------------------------------------------------------

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intellectual Property Security Agreement” shall have the meaning assigned to
such term in the Security Agreement.

“Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01(a) hereof.

“Joinder Agreement” means a Future Term Loan/Notes Secured Party Consent
substantially in the form attached as Exhibit A hereto.

“Junior Priority Intercreditor Agreement” means a Junior Priority Intercreditor
Agreement, substantially in the form of Exhibit B hereto with such changes
thereto as are agreed to by the Applicable Authorized Representative.

“Lien” means with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.”

“Major Non-Applicable Authorized Representative” means, with respect to any
Shared Collateral, the Authorized Representative of the Series of Term
Loan/Notes Secured Obligations that constitutes the largest outstanding
principal amount of any then outstanding Series of Term Loan/Notes Secured
Obligations (other than the Term Loan Obligations) with respect to such Shared
Collateral but solely to the extent that such Series of Term Loan/Notes Secured
Obligations has a larger aggregate outstanding principal amount than the Term
Loan Obligations then outstanding.

“Mortgage” shall mean any mortgage, deed of trust, deed to secure debt, security
deed, trust deed or spreader of lien, in favor of the Collateral Agent to secure
any Term Loan/Notes Secured Obligations.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Non-Applicable Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

 

6



--------------------------------------------------------------------------------

“Non-Applicable Authorized Representative Enforcement Date” means, with respect
to any Non-Applicable Authorized Representative, the date that is 90 days
(throughout which 90-day period such Non-Applicable Authorized Representative
was the Major Non-Applicable Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Indenture or Future
Term Loan/Notes Agreement under which such Non-Applicable Authorized
Representative is the Authorized Representative) and (ii) the Collateral Agent’s
and each other Authorized Representative’s receipt of written notice from such
Non-Applicable Authorized Representative certifying that (x) such Non-Applicable
Authorized Representative is the Major Non-Applicable Authorized Representative
and that an Event of Default (under and as defined in the Indenture or Future
Term Loan/Notes Agreement under which such Non-Applicable Authorized
Representative is the Authorized Representative) has occurred and is continuing
and (y) the Term Loan/Notes Secured Obligations of the Series with respect to
which such Non-Applicable Authorized Representative is the Authorized
Representative are currently due and payable in full (whether as a result of
acceleration thereof or otherwise) in accordance with the terms of the
applicable Future Term Loan/Notes Agreement; provided that the Non-Applicable
Authorized Representative Enforcement Date shall be stayed and shall not occur
and shall be deemed not to have occurred with respect to any Shared Collateral
(1) at any time the Collateral Agent has been instructed by the Applicable
Authorized Representative to commence and diligently pursue and has commenced
and is diligently pursuing any enforcement action with respect to such Shared
Collateral, (2) at any time the Grantor which has granted a security interest in
such Shared Collateral is then a debtor under or with respect to (or otherwise
subject to) any Insolvency or Liquidation Proceeding or (3) at any time the
Collateral Agent is stayed pursuant to the ABL Intercreditor Agreement from
exercising enforcement actions with respect to a material portion of Shared
Collateral.

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the Term Loan/Notes Secured Parties which are not Controlling Secured Parties
with respect to such Shared Collateral.

“Notes Authorized Representative” shall have the meaning assigned to such term
in the introductory paragraph of this Agreement.

“Notes Obligations” means the Notes Obligations (as defined in the Indenture).

“Notes Secured Parties” shall mean the “Notes Secured Parties” as defined in the
Indenture.

“Other Intercreditor Agreements” shall mean, collectively, the ABL Intercreditor
Agreement and, if executed, the Junior Priority Intercreditor Agreement.

“Possessory Collateral” means any Shared Collateral in the possession of the
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of the Collateral Agent under the
terms of the Term Loan/Notes Security Documents. All capitalized terms used in
this definition and not defined elsewhere in this Agreement have the meanings
assigned to them in the New York UCC.

 

7



--------------------------------------------------------------------------------

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrue after the commencement of any bankruptcy or
insolvency proceeding, whether or not allowed or allowable as a claim in any
such bankruptcy or insolvency proceeding.

“Proceeds” shall have the meaning assigned to such term in Section 2.01(a)
hereof.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Security Agreement” means the Amended and Restated Pledge and Security
Agreement, dated as of June 23, 2016, by and among the Grantors and the
Collateral Agent, as the same may be further amended, restated or modified from
time to time.

“Series” means (a) with respect to the Term Loan/Notes Secured Parties, each of
(i) the Term Loan Secured Parties (in their capacities as such), (ii) the Notes
Secured Parties (in their capacities as such) and (iii) each additional Series
of Future Term Loan/Notes Secured Parties that are represented by a common
Authorized Representative, in its capacity as such for such Future Term
Loan/Notes Secured Parties (in their capacities as such) and (b) with respect to
any Term Loan/Notes Secured Obligations, each of (i) the Term Loan Obligations,
(ii) the Notes Obligations and (iii) the Future Term Loan/Notes Secured
Obligations incurred pursuant to any Future Term Loan/Notes Agreement, which
pursuant to any Joinder Agreement, are to be represented hereunder by a common
Authorized Representative (in its capacity as such for such Future Term
Loan/Notes Secured Obligations).

“Shared Collateral” means, at any time, Collateral in which the Collateral Agent
holds, for the benefit of two or more Series of Term Loan/Notes Secured
Obligations, a valid and perfected security interest at such time. If more than
two Series of Term Loan/Notes Secured Obligations are outstanding at any time
and the Collateral Agent holds a valid and perfected security interest in any
Collateral at such time for less than all Series of Term Loan/Notes Secured
Obligations, then such Collateral shall constitute Shared Collateral for those
Series of Term Loan/Notes Secured Obligations that benefit from a valid security
interest in such Collateral at such time and shall not constitute Shared
Collateral for any Series which does not benefit from a valid and perfected
security interest in such Collateral at such time. Unless the Collateral Agent
has received notice from the Authorized Representative for any Series of Term
Loan/Notes Secured Obligations that any item of Collateral is not Shared
Collateral for such Series or a court of competent jurisdiction has made a
determination that any item of Collateral is not Shared Collateral for any
Series of Term Loan/Notes Secured Obligations, the Collateral Agent shall be
fully protected in assuming that all Collateral is Shared Collateral for each
Series of Term Loan/Notes Secured Obligations.

 

8



--------------------------------------------------------------------------------

“Term Loan Agreement” means that certain Amended and Restated Credit and
Guaranty Agreement, dated as of June 23, 2016, among the Company, the guarantors
party thereto, the lending institutions from time to time parties thereto, the
Term Loan Authorized Representative, as administrative agent, and the other
parties thereto.

“Term Loan Authorized Representative” shall have the meaning assigned to such
term in the introductory paragraph of this Agreement.

“Term Loan/Notes Document” means (i) the Term Loan Agreement and the Credit
Documents (as defined in the Term Loan Agreement), (ii) the Indenture and the
Notes Documents (as defined in the Indenture) and (iii) each Future Term
Loan/Notes Agreement (and any documents designated therein as “Credit
Documents,” “Notes Documents” or any equivalent term).

“Term Loan/Notes Secured Obligations” means, collectively, (i) the Term Loan
Obligations, (ii) the Notes Obligations and (iii) each Series of Future Term
Loan/Notes Secured Obligations.

“Term Loan/Notes Secured Parties” means (i) the Term Loan Secured Parties,
(ii) the Notes Secured Parties and (iii) the Future Term Loan/Notes Secured
Parties with respect to each Series of Future Term Loan/Notes Secured
Obligations.

“Term Loan/Notes Security Documents” means the Security Agreement, each
Mortgage, each Intellectual Property Security Agreement and each other agreement
entered into in favor of the Collateral Agent for purposes of securing any
Series of Term Loan/Notes Secured Obligations.

“Term Loan Obligations” means the “Obligations” as defined in the Term Loan
Agreement.

“Term Loan Secured Parties” means the “Secured Parties” as defined in the Term
Loan Agreement.

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01 Priority of Claims.

(a) Anything contained herein or in any of the Term Loan/Notes Documents to the
contrary notwithstanding (but subject to Section 1.01(b)), if an Event of
Default has occurred and is continuing, and the Collateral Agent is taking
action to enforce rights in respect of any Shared Collateral, or any
distribution is made in respect of any Shared Collateral in any Bankruptcy Case
of any Grantor or any Term Loan/Notes Secured Party receives any payment
pursuant to any Other Intercreditor Agreement with respect to any Shared
Collateral, the proceeds of any sale, collection or other liquidation of any
such Collateral by the Collateral Agent pursuant to any Other Intercreditor
Agreement and proceeds of any such distribution (subject, in the case of any
such distribution, to the sentence immediately following) to which the

 

9



--------------------------------------------------------------------------------

Term Loan/Notes Secured Obligations are entitled under any Other Intercreditor
Agreement (all proceeds of any sale, collection or other liquidation of any
Collateral and all proceeds of any such distribution being collectively referred
to as “Proceeds”), shall, subject to the terms of the ABL Intercreditor
Agreement with respect to the ABL Priority Collateral, be applied (i) FIRST, to
the payment of all amounts owing to the Collateral Agent (in its capacity as
such) pursuant to the terms of this Agreement and any other Term Loan/Notes
Document and (ii) SECOND, subject to Section 1.01(b), to the payment in full of
the Term Loan/Notes Secured Obligations of each Series on a ratable basis in
accordance with the terms of the applicable Term Loan/Notes Documents.
Notwithstanding the foregoing, with respect to any Shared Collateral for which a
third party (other than a Term Loan/Notes Secured Party) has a lien or security
interest that is junior in priority to the security interest of any Series of
Term Loan/Notes Secured Obligations but senior (as determined by appropriate
legal proceedings in the case of any dispute) to the security interest of any
other Series of Term Loan/Notes Secured Obligations (such third party an
“Intervening Creditor”), the value of any Shared Collateral or Proceeds which
are allocated to such Intervening Creditor shall be deducted on a ratable basis
solely from the Shared Collateral or Proceeds to be distributed in respect of
the Series of Term Loan/Notes Secured Obligations with respect to which such
Impairment exists; provided, further, that following commencement of any
Insolvency or Liquidation Proceeding with respect to any Grantor, solely for
purposes of this Section 2.01(a) and not any other Term Loan/Notes Document, in
the event the value of the Shared Collateral is not sufficient for the entire
amount of Post-Petition Interest on the Term Loan/Notes Secured Obligations to
be allowed under Sections 506(a) and (b) of the Bankruptcy Code or any other
applicable provision of the Bankruptcy Code or other bankruptcy law in such
Insolvency or Liquidation Proceeding, the amount of Term Loan/Notes Secured
Obligations of each Series of Term Loan/Notes Secured Obligations shall include
only the maximum amount of Post-Petition Interest allowable under Sections
506(a) and (b) of the Bankruptcy Code or any other applicable provision of the
Bankruptcy Code or other bankruptcy law in such Insolvency or Liquidation
Proceeding.

(b) It is acknowledged that the Term Loan/Notes Secured Obligations of any
Series may, subject to the limitations set forth in the then extant Term
Loan/Notes Documents, be increased, extended, renewed, replaced, restated,
supplemented, restructured, repaid, refunded, Refinanced or otherwise amended or
modified from time to time, all without affecting the priorities set forth in
Section 2.01(a) or the provisions of this Agreement defining the relative rights
of the Term Loan/Notes Secured Parties of any Series.

(c) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of Term Loan/Notes Secured
Obligations granted on the Shared Collateral and notwithstanding any provision
of the Uniform Commercial Code of any jurisdiction, or any other applicable law
or the Term Loan/Notes Documents or any defect or deficiencies in the Liens
securing the Term Loan/Notes Secured Obligations of any Series or any other
circumstance whatsoever (but, in each case, subject to Section 1.01(b)), each
Term Loan/Notes Secured Party hereby agrees that the Liens securing each Series
of Term Loan/Notes Secured Obligations on any Shared Collateral shall be of
equal priority.

 

10



--------------------------------------------------------------------------------

SECTION 2.02 Actions With Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a) With respect to any Shared Collateral, (i) only the Collateral Agent shall
act or refrain from acting with respect to the Shared Collateral (including with
respect to any Other Intercreditor Agreement), and then only on the instructions
of the Applicable Authorized Representative, (ii) the Collateral Agent shall not
follow any instructions with respect to such Shared Collateral (including with
respect to any Other Intercreditor Agreement) from any Non-Applicable Authorized
Representative (or any other Term Loan/Notes Secured Party other than the
Applicable Authorized Representative) and (iii) no Non-Applicable Authorized
Representative or other Term Loan/Notes Secured Party (other than the Applicable
Authorized Representative) shall or shall instruct the Collateral Agent to,
commence any judicial or nonjudicial foreclosure proceedings with respect to,
seek to have a trustee, receiver, liquidator or similar official appointed for
or over, attempt any action to take possession of, exercise any right, remedy or
power with respect to, or otherwise take any action to enforce its security
interest in or realize upon, or take any other action available to it in respect
of, any Shared Collateral (including with respect to any intercreditor agreement
with respect to any Shared Collateral), whether under any Term Loan/Notes
Security Document, applicable law or otherwise, it being agreed that only the
Collateral Agent, acting on the instructions of the Applicable Authorized
Representative, shall be entitled to take any such actions or exercise any such
remedies with respect to Shared Collateral. Notwithstanding the equal priority
of the Liens, in exercising its rights under this Agreement, as between the
Applicable Authorized Representative and the Controlling Secured Parties, on the
one hand, and the Non-Controlling Authorized Representatives and the
Non-Controlling Secured Parties, on the other, the Applicable Authorized
Representative and the Controlling Secured Parties may exercise their rights
under this Agreement, without regard to the existence of any Non-Controlling
Authorized Representatives or Non-Controlling Secured Parties and shall owe no
duties to such Persons. No Non-Applicable Authorized Representative or
Non-Controlling Secured Party will contest, protest or object to any foreclosure
proceeding or action brought by the Collateral Agent, the Applicable Authorized
Representative or any Controlling Secured Party or any other exercise by the
Collateral Agent, the Applicable Authorized Representative or any Controlling
Secured Party of any rights and remedies relating to the Shared Collateral, or
to cause the Collateral Agent to do so. The foregoing shall not be construed to
limit the rights and priorities of any Term Loan/Notes Secured Party, Collateral
Agent or Authorized Representative with respect to any Collateral not
constituting Shared Collateral.

(b) Each of the Authorized Representatives agrees that it will not accept any
Lien on any Collateral for the benefit of any Series of Term Loan/Notes Secured
Obligations (other than funds deposited for the discharge or defeasance of any
Series of Term Loan/Notes Secured Obligations) other than pursuant to the Term
Loan/Notes Security Documents, and by executing this Agreement (or a Joinder
Agreement), each Authorized Representative and the Series of Term Loan/Notes
Secured Parties for which it is acting hereunder agrees to be bound by the
provisions of this Agreement and the other Term Loan/Notes Security Documents
applicable to it.

(c) Each of the Term Loan/Notes Secured Parties agrees that it will not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
perfection, priority, validity, attachment or enforceability of a Lien held by
or on behalf of any of the Term Loan/Notes Secured Parties in all or any part of
the Shared Collateral, or the provisions of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any of the Collateral Agent or any Authorized Representative to enforce this
Agreement.

 

11



--------------------------------------------------------------------------------

SECTION 2.03 No Interference; Payment Over.

(a) Each Term Loan/Notes Secured Party agrees that (i) it will not challenge or
question in any proceeding the validity or enforceability of any Term Loan/Notes
Secured Obligations of any Series or any Term Loan/Notes Security Document or
the validity, attachment, perfection or priority of any Lien under any Term
Loan/Notes Security Document or the validity or enforceability of the
priorities, rights or duties established by or other provisions of this
Agreement; (ii) it will not take or cause to be taken any action the purpose or
intent of which is, or could be, to interfere, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
disposition of the Shared Collateral by the Collateral Agent, (iii) except as
provided in Section 2.02, it shall have no right to (A) direct the Collateral
Agent or any other Term Loan/Notes Secured Party to exercise any right, remedy
or power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by the Collateral Agent
or any other Term Loan/Notes Secured Party of any right, remedy or power with
respect to any Shared Collateral, (iv) it will not institute any suit or assert
in any suit, bankruptcy, insolvency or other proceeding any claim against the
Collateral Agent, the Applicable Authorized Representative or any other Term
Loan/Notes Secured Party represented by the Applicable Authorized Representative
seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to any Shared Collateral, and none of the
Collateral Agent, any Applicable Authorized Representative or any other Term
Loan/Notes Secured Party represented by any Applicable Authorized Representative
shall be liable for any action taken or omitted to be taken by the Collateral
Agent, such Applicable Authorized Representative or such Term Loan/Notes Secured
Party with respect to any Shared Collateral in accordance with the provisions of
this Agreement, (v) it will not seek, and hereby waives any right, to have any
Shared Collateral or any part thereof marshaled upon any foreclosure or other
disposition of such Collateral and (vi) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of the Collateral
Agent or any other Term Loan/Notes Secured Party to enforce this Agreement.

(b) Each Term Loan/Notes Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any Term Loan/Notes Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each other Series of the Term Loan/Notes Secured Obligations
with respect to such Shared Collateral, then it shall hold such Shared
Collateral, proceeds or payment in trust for the other Term Loan/Notes Secured
Parties and promptly transfer such Shared Collateral, proceeds or payment, as
the case may be, to the Collateral Agent, to be distributed in accordance with
the provisions of Section 2.01 hereof.

 

12



--------------------------------------------------------------------------------

SECTION 2.04 Automatic Release of Liens; Amendments to Term Loan/Notes Security
Documents.

(a) If, at any time the Collateral Agent forecloses upon or otherwise exercises
remedies against any Shared Collateral, then (whether or not any Insolvency or
Liquidation Proceeding is pending at the time) the Liens in favor of the
Collateral Agent for the benefit of each Series of Term Loan/Notes Secured
Parties upon such Shared Collateral will automatically be released and
discharged; provided that any proceeds of any Shared Collateral realized
therefrom shall be applied pursuant to Section 2.01 hereof.

(b) Each Term Loan/Notes Secured Party agrees that the Collateral Agent may
enter into any amendment (and, upon request by the Collateral Agent, each
Authorized Representative shall sign a consent to such amendment) to any Term
Loan/Notes Security Document or Other Intercreditor Agreement, so long as the
Collateral Agent receives a certificate of the Company stating that such
amendment is permitted by the terms of each then extant Term Loan/Notes
Document; provided, however, that any amendment to any Term Loan/Notes Document
or Other Intercreditor Agreement solely for the purpose of effectuating a
release or subordination of any Lien or any subdivision of a Real Estate Asset
pursuant to the last sentence of Section 4.08 shall not require such certificate
and shall instead be governed by the requirements of Section 4.08. Additionally,
each Term Loan/Notes Secured Party agrees that the Collateral Agent may enter
into any amendment (and, upon request by the Collateral Agent, each Authorized
Representative shall sign a consent to such amendment) to any Term Loan/Notes
Security Document or Other Intercreditor Agreement solely as such Term
Loan/Notes Security Document or Other Intercreditor Agreement relates to a
particular Series of Term Loan/Notes Secured Obligations so long as (x) such
amendment is in accordance with the Term Loan/Notes Document pursuant to which
such Series of Term Loan/Notes Secured Obligations was incurred and (y) such
amendment does not adversely affect the Term Loan/Notes Secured Parties of any
other Series (and the Collateral Agent shall be fully protected in relying on a
certificate of the Company certifying as to each of (x) and (y)).

(c) Additionally, if the Applicable Authorized Representative with respect to
any Shared Collateral, other than in connection with the repayment in full of
any Series of Term Loan/Notes Secured Obligations, delivers a certificate to the
Collateral Agent requesting that (i) all or any portion of such Shared
Collateral be released from the Liens of the Term Loan/Notes Security Documents
with respect to all Series of then outstanding Term Loan/Notes Secured
Obligations, (ii) the Liens of the Collateral Agent on all or any portion of the
Shared Collateral for all then outstanding Series of Term Loan/Notes Secured
Obligations be subordinated to any other Liens on such Shared Collateral or
(iii) the Collateral Agent enter into the Junior Priority Intercreditor
Agreement or any supplement to any Other Intercreditor Agreement or any
amendment or supplement to any Term Loan/Notes Security Document relating to
such Shared Collateral, the Collateral Agent shall execute and deliver or
otherwise authorize the filing of such releases (including financing statement
amendments or terminations) or subordination agreements or, in the case of
clause (iii), the Junior Priority Intercreditor Agreement or such amendments and
supplements to any Other Intercreditor Agreement as may be requested by the
Applicable Authorized Representative to effectuate such request.

(d) Each Authorized Representative agrees to execute and deliver (at the sole
cost and expense of the Grantors) all such authorizations and other instruments
as shall reasonably be requested by the Collateral Agent to evidence and confirm
any release of Shared Collateral or amendment to any Term Loan/Notes Security
Document provided for in this Section.

 

13



--------------------------------------------------------------------------------

SECTION 2.05 Certain Agreements With Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against the Company or any of its subsidiaries.

(b) If any Grantor shall commence or become subject to a case (a “Bankruptcy
Case”) under the Bankruptcy Code and shall, as debtor(s)-in-possession, move for
approval of financing to be provided by one or more lenders (the “DIP Lenders”)
under Section 364 of the Bankruptcy Code (“DIP Financing”) and/or the use of
cash collateral under Section 363 of the Bankruptcy Code (in each case, or under
any equivalent provision of any other applicable bankruptcy law), each Term
Loan/Notes Secured Party agrees that it will raise no objection to any such
financing or to the Liens on the Shared Collateral securing the same (“DIP
Financing Liens”) and/or to any use of cash collateral that constitutes Shared
Collateral, unless the Applicable Authorized Representative with respect to such
Shared Collateral shall then oppose or object to such DIP Financing or such DIP
Financing Liens and/or use of cash collateral (and (i) to the extent that such
DIP Financing Liens are senior to the Liens on any such Shared Collateral for
the benefit of the Controlling Secured Parties, each Non-Controlling Secured
Party hereby authorizes and instructs the Collateral Agent to subordinate the
Liens with respect to such Shared Collateral for the benefit of the
Non-Controlling Secured Parties on the same terms as the Liens for the benefit
of the Controlling Secured Parties (other than any Liens of any Term Loan/Notes
Secured Parties constituting DIP Financing Liens) are subordinated thereto, and
(ii) to the extent that such DIP Financing Liens rank pari passu with the Liens
on any such Shared Collateral granted to secure the Term Loan/Notes Secured
Obligations of the Controlling Secured Parties, each Non-Controlling Secured
Party will confirm the priorities with respect to such Shared Collateral as set
forth herein), in each case so long as (A) the Term Loan/Notes Secured Parties
of each Series (or the Collateral Agent or other representative for the benefit
of such Term Loan/Notes Secured Parties) retain the benefit of their Liens,
including Liens on proceeds of Shared Collateral arising after the commencement
of such bankruptcy proceedings, on all such Shared Collateral pledged to the DIP
Lenders, with the same priority vis-a-vis all the other Term Loan/Notes Secured
Parties (other than any Liens of any Term Loan/Notes Secured Parties
constituting DIP Financing Liens) as existed prior to the commencement of the
Bankruptcy Case, (B) the Term Loan/Notes Secured Parties of each Series (or the
Collateral Agent or other representative for the benefit of such Term Loan/Notes
Secured Parties) are granted Liens on any additional collateral pledged to any
Term Loan/Notes Secured Parties (or the Collateral Agent or other representative
for the benefit of such Term Loan/Notes Secured Parties) as adequate protection
or otherwise in connection with such DIP Financing and/or use of cash
collateral, with the same priority vis-a-vis the Term Loan/Notes Secured Parties
as set forth in this Agreement, (C) if any amount of such DIP Financing and/or
cash collateral is applied to repay any of the Term Loan/Notes Secured
Obligations, such amount is applied pursuant to Section 2.01 of this Agreement,
and (D) if any Term Loan/Notes Secured Parties are granted adequate protection,
including in the form of periodic payments, in connection with such DIP
Financing and/or use of cash collateral, the proceeds of such adequate
protection are applied pursuant to Section 2.01 of this Agreement; provided that
the Term Loan/Notes Secured Parties of each Series shall have a right to object
to the grant of a Lien to

 

14



--------------------------------------------------------------------------------

secure the DIP Financing over any Collateral subject to Liens in favor of the
Term Loan/Notes Secured Parties of such Series or its Authorized Representative
that shall not constitute Shared Collateral; and provided, further, that the
Term Loan/Notes Secured Parties receiving adequate protection shall not object
to any other Term Loan/Notes Secured Party receiving adequate protection
comparable to any adequate protection granted to such Term Loan/Notes Secured
Parties in connection with a DIP Financing and/or use of cash collateral.

SECTION 2.06 Reinstatement. In the event that any of the Term Loan/Notes Secured
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under Title 11 of the United Stated Code, or any
similar law, or the settlement of any claim in respect thereof), be required to
be returned or repaid, the terms and conditions of this Article II shall be
fully applicable thereto until all such Term Loan/Notes Secured Obligations
shall again have been paid in full in cash.

SECTION 2.07 Insurance. As between the Term Loan/Notes Secured Parties, the
Collateral Agent, acting at the direction of the Applicable Authorized
Representative, shall have the right to adjust or settle any insurance policy or
claim covering or constituting Shared Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral.

SECTION 2.08 Refinancings. The Term Loan/Notes Secured Obligations of any Series
may be Refinanced, in whole or in part, in each case, without notice to, or the
consent (except to the extent a consent is otherwise required to permit the
refinancing transaction under any Term Loan/Notes Document) of any Term
Loan/Notes Secured Party of any other Series, all without affecting the
priorities provided for herein or the other provisions hereof; provided that the
Authorized Representative of the holders of any such Refinancing indebtedness
shall have executed a Joinder Agreement on behalf of the holders of such
Refinancing indebtedness.

SECTION 2.09 Possessory Collateral Agent as Gratuitous Bailee for Perfection.

(a) The Collateral Agent agrees to hold any Shared Collateral constituting
Possessory Collateral that is part of the Collateral in its possession or
control (or in the possession or control of its agents or bailees) as gratuitous
bailee for the benefit of each other Term Loan/Notes Secured Party and any
assignee solely for the purpose of perfecting the security interest granted in
such Possessory Collateral, if any, pursuant to the applicable Term Loan/Notes
Security Documents, in each case, subject to the terms and conditions of this
Section 2.09. Pending delivery to the Collateral Agent, each Authorized
Representative agrees to hold any Shared Collateral constituting Possessory
Collateral, from time to time in its possession, as gratuitous bailee for the
benefit of each other Term Loan/Notes Secured Party and any assignee, solely for
the purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable Term Loan/Notes Security
Documents, in each case, subject to the terms and conditions of this
Section 2.09.

 

15



--------------------------------------------------------------------------------

(b) The duties or responsibilities of the Collateral Agent and each Authorized
Representative under this Section 2.09 shall be limited solely to holding any
Shared Collateral constituting Possessory Collateral as gratuitous bailee for
the benefit of each other Term Loan/Notes Secured Party for purposes of
perfecting the Lien held by such Term Loan/Notes Secured Parties therein.

ARTICLE III

Existence and Amounts of Liens and Obligations

Whenever the Collateral Agent or any Authorized Representative shall be
required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any Term
Loan/Notes Secured Obligations of any Series, or the Shared Collateral subject
to any Lien securing the Term Loan/Notes Secured Obligations of any Series, it
may request that such information be furnished to it in writing by the
Authorized Representative for the applicable Series and shall be entitled to
make such determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative shall fail or refuse reasonably
promptly to provide the requested information, the requesting Collateral Agent
or Authorized Representative shall be entitled to make any such determination by
such method as it may, in the exercise of its good faith judgment, determine,
including by reliance upon a certificate of the Company. The Collateral Agent
and each Authorized Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Grantor, any Term
Loan/Notes Secured Party or any other person as a result of such determination.

ARTICLE IV

The Collateral Agent

SECTION 4.01 Appointment and Authority.

(a) Each Authorized Representative, on behalf of the Term Loan/Notes Secured
Parties of the applicable Series, hereby irrevocably appoints Wilmington Trust,
National Association (and any successor as contemplated hereby) to act as the
Collateral Agent for the current and future Term Loan/Notes Secured Parties
hereunder and under each of the Term Loan/Notes Security Documents and Other
Intercreditor Agreements and authorizes the Collateral Agent to take such
actions on its behalf and on behalf of such Term Loan/Notes Secured Parties and
to exercise such powers as are delegated to the Collateral Agent by the terms
hereof or thereof, including for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any Grantor to secure the Term
Loan/Notes Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Collateral Agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Collateral Agent
pursuant to Section 4.05 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under any of the Term Loan/Notes
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Applicable Authorized Representative or for exercising any
rights under any of the Other Intercreditor Agreements, shall be entitled to the
benefits of all provisions of this Article IV.

 

16



--------------------------------------------------------------------------------

(b) Each Non-Controlling Secured Party acknowledges and agrees that the
Collateral Agent shall be entitled, for the benefit of the Term Loan/Notes
Secured Parties, to sell, transfer or otherwise dispose of or deal with any
Shared Collateral as provided herein and in the Term Loan/Notes Security
Documents and Other Intercreditor Agreements, without regard to any rights to
which the Non-Controlling Secured Parties would otherwise be entitled. Without
limiting the foregoing, each Non-Controlling Secured Party agrees that none of
the Collateral Agent, the Applicable Authorized Representative or any other Term
Loan/Notes Secured Party shall have any duty or obligation first to marshal or
realize upon any type of Shared Collateral (or any other Collateral securing any
of the Term Loan/Notes Secured Obligations), or to sell, dispose of or otherwise
liquidate all or any portion of such Shared Collateral (or any other Collateral
securing any Term Loan/Notes Secured Obligations) or otherwise to exercise any
of its rights under this Agreement, in any manner that would maximize the return
to the Non-Controlling Secured Parties, notwithstanding that the order and
timing of any such realization, sale, disposition or liquidation may affect the
amount of proceeds actually received by the Non-Controlling Secured Parties from
such realization, sale, disposition or liquidation. Each of the Term Loan/Notes
Secured Parties waives any claim it may now or hereafter have against the
Collateral Agent or the Authorized Representative of any other Series of Term
Loan/Notes Secured Obligations or any other Term Loan/Notes Secured Party of any
other Series arising out of (i) any actions which the Collateral Agent, any
Authorized Representative or any Term Loan/Notes Secured Party takes or omits to
take (including, actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, sale, release or depreciation of, or failure to realize upon, any of the
Collateral and actions with respect to the collection of any claim for all or
any part of the Term Loan/Notes Secured Obligations from any account debtor,
guarantor or any other party) in accordance with this Agreement or the Term
Loan/Notes Security Documents or any other agreement related thereto or to the
collection of the Term Loan/Notes Secured Obligations or the valuation, use,
protection or release of any security for the Term Loan/Notes Secured
Obligations, (ii) any election by any Applicable Authorized Representative or
any holders of Term Loan/Notes Secured Obligations, in any proceeding instituted
under the Bankruptcy Code, of the application of Section 1111(b) of the
Bankruptcy Code or (iii) subject to Section 2.05, any borrowing by, or grant of
a security interest or administrative expense priority under Section 364 of the
Bankruptcy Code by, the Company or any of its subsidiaries, as
debtor-in-possession. Notwithstanding any other provision of this Agreement, the
Collateral Agent shall not accept any Shared Collateral in full or partial
satisfaction of any Term Loan/Notes Secured Obligations pursuant to
Section 9-620 of the Uniform Commercial Code of any jurisdiction, without the
consent of each Authorized Representative representing holders of Term
Loan/Notes Secured Obligations for whom such Collateral constitutes Shared
Collateral.

(c) Each party hereto acknowledges and agrees that the Collateral Agent, any
Authorized Representative or any other Term Loan/Notes Secured Party may be a
lender or agent under the ABL Credit Agreement (as defined in the ABL
Intercreditor Agreement) or other Indebtedness of any Grantor that does not
constitute Term Loan/Notes Secured Obligations or may have other arrangements or
agreements with any other Grantor and each party hereto waives any claim against
the Collateral Agent or any other Term Loan/Notes Secured Party based on any
conflict or alleged conflict of interest as a result thereof.

 

17



--------------------------------------------------------------------------------

SECTION 4.02 Rights as a Term Loan/Notes Secured Party.

The Person serving as the Collateral Agent hereunder shall have the same rights
and powers in its capacity as a Term Loan/Notes Secured Party under any Series
of Term Loan/Notes Secured Obligations that it holds as any other Term
Loan/Notes Secured Party of such Series and may exercise the same as though it
were not the Collateral Agent and if the Collateral Agent holds any Term
Loan/Notes Obligations, the term “Term Loan/Notes Secured Party” or “Term
Loan/Notes Secured Parties” or (as applicable) “Term Loan Secured Party”, “Term
Loan Secured Parties”, “Notes Secured Party”, “Notes Secured Parties”, “Future
Term Loan/Notes Secured Party” or “Future Term Loan/Notes Secured Parties”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Collateral Agent hereunder in its
individual capacity. The Person acting as Collateral Agent and its Affiliates
and each Person acting as an Authorized Representative or any other Term
Loan/Notes Secured Party may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Grantor or other Affiliate thereof as if such
Person were not the Collateral Agent, an Authorized Representative or a Term
Loan/Notes Secured Party hereunder and without any duty to account therefor to
any other Term Loan/Notes Secured Party.

SECTION 4.03 Exculpatory Provisions.

(a) The Collateral Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Term Loan/Notes Security Documents.
Without limiting the generality of the foregoing and notwithstanding any
contrary position in any Term Loan/Notes Security Document, the Collateral
Agent:

 

  (i) shall not be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default has occurred and is continuing;

 

  (ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Term Loan/Notes Security Documents or by the
Other Intercreditor Agreements that the Collateral Agent is required to exercise
as directed in writing by the Applicable Authorized Representative; provided
that the Collateral Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Collateral Agent to
unindemnified individual liability or that is contrary to applicable law;

 

  (iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Affiliates that is communicated to or
obtained by the Person serving as the Collateral Agent or any of its Affiliates
in any capacity;

 

18



--------------------------------------------------------------------------------

  (iv) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Applicable Authorized Representative or (ii) in
the absence of its own gross negligence or willful misconduct as determined by a
final order of a court of competent jurisdiction or (iii) in reliance on a
certificate of the Company stating that such action is permitted by the terms of
this Agreement. The Collateral Agent shall be deemed not to have knowledge of
any Event of Default under any Series of Term Loan/Notes Secured Obligations
unless and until written notice describing such Event of Default and stating
that it is a “notice of default”, is given to the Collateral Agent in accordance
with Section 5.01 by the Authorized Representative of such Series of Term
Loan/Notes Secured Obligations or the Company;

 

  (v) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, any other Term Loan/Notes Security Document or any Other
Intercreditor Agreement, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Event of Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Term Loan/Notes
Security Document, any Other Intercreditor Agreement or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Term Loan/Notes Security Documents, (v) the value
or the sufficiency of any Collateral for any Series of Term Loan/Notes Secured
Obligations, or (vi) the satisfaction of any condition set forth in any Term
Loan/Notes Document, other than to confirm receipt of items expressly required
to be delivered to the Collateral Agent;

 

  (vi) shall not be liable for interest on any money received by it except as
the Collateral Agent may agree in writing with the Company (and money held in
trust by the Collateral Agent need not be segregated from other funds except to
the extent required by law);

 

  (vii) shall not be liable for any indirect, special, punitive, incidental or
consequential damages (included but not limited to lost profits) whatsoever,
even if it has been informed of the likelihood thereof and regardless of the
form of action; and

 

  (viii)

shall not be responsible for, or have any duty or obligation with respect to,
the recording, filing, registering, perfection, protection or maintenance of the
security interests or Liens intended to be created by the Term Loan/Notes
Security Documents (including without limitation the filing or continuation of
any UCC financing or continuation statements or similar documents or
instruments), nor shall the Collateral Agent be responsible

 

19



--------------------------------------------------------------------------------

  for, and the Collateral Agent makes no representation regarding, the validity,
effectiveness or priority of any of the Term Loan/Notes Security Documents or
the security interests or Liens intended to be created thereby.

SECTION 4.04 Reliance by Collateral Agent.

The Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message or other distribution) believed by it in good faith to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person. The
Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it in good faith to have been made by the proper
Person, and shall not incur any liability for relying thereon. The Collateral
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 4.05 Delegation of Duties.

The Collateral Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Term Loan/Notes Security Document
or Other Intercreditor Agreement by or through any one or more sub-agents
appointed by the Collateral Agent. The Collateral Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Affiliates of the Collateral Agent
and any such sub-agent. The Collateral Agent shall not be liable for the
negligence or misconduct of any sub-agents appointed with due care.

SECTION 4.06 Resignation of Collateral Agent.

The Collateral Agent may at any time give notice of its resignation as
Collateral Agent under this Agreement and the other Term Loan/Notes Security
Documents to each Authorized Representative and the Company. Upon receipt of any
such notice of resignation, the Applicable Authorized Representative shall have
the right, in consultation with the Company, to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Applicable Authorized Representative and shall have accepted
such appointment within 30 days after the retiring Collateral Agent gives notice
of its resignation, then the retiring Collateral Agent may, on behalf of the
Term Loan/Notes Secured Parties, appoint a successor Collateral Agent meeting
the qualifications set forth above; provided that if the Collateral Agent shall
notify the Company and each Authorized Representative that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Collateral Agent
shall be discharged from its duties and obligations hereunder and under the
other Term Loan/Notes Security Documents and the Other Intercreditor Agreements
(except that in the case of any collateral security held by the Collateral Agent
on behalf of the Term Loan/Notes Secured

 

20



--------------------------------------------------------------------------------

Parties under any of the Term Loan/Notes Security Documents, the retiring
Collateral Agent shall continue to hold such collateral security solely for
purposes of maintaining the perfection of the security interests of the Term
Loan/Notes Secured Parties therein until such time as a successor Collateral
Agent is appointed but with no obligation to take any further action at the
request of the Applicable Authorized Representative or any other Term Loan/Notes
Secured Parties) and (b) all payments, communications and determinations
provided to be made by, to or through the Collateral Agent shall instead be made
by or to each Authorized Representative directly, until such time as the
Applicable Authorized Representative appoints a successor Collateral Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Collateral Agent hereunder and under the Term Loan/Notes Security
Documents, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Collateral
Agent, and the retiring Collateral Agent shall be discharged from all of its
duties and obligations hereunder or under the other Term Loan/Notes Security
Documents and Other Intercreditor Agreements (if not already discharged
therefrom as provided above in this Section). After the retiring Collateral
Agent’s resignation hereunder and under the other Term Loan/Notes Security
Documents, the provisions of this Article shall continue in effect for the
benefit of such retiring Collateral Agent, its sub-agents and their respective
related parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Collateral Agent was acting as Collateral Agent. Upon
any notice of resignation of the Collateral Agent hereunder and under the other
Term Loan/Notes Security Documents, the Company agrees to use commercially
reasonable efforts to transfer (and maintain the validity and priority of) the
Liens in favor of the retiring Collateral Agent under the Term Loan/Notes
Security Documents to the successor Collateral Agent. The Collateral Agent shall
execute and deliver or otherwise authorize the filing of such documents as the
Company or the Applicable Authorized Representative shall reasonably request, in
form and substance reasonably satisfactory to the Collateral Agent, to transfer
(and maintain the validity and priority of) the Liens in favor of the retiring
Collateral Agent under the Term Loan/Notes Security Documents to the successor
Collateral Agent.

SECTION 4.07 Non-Reliance on Collateral Agent and other Term Loan/Notes Secured
Parties.

Each Term Loan/Notes Secured Party acknowledges that it has, independently and
without reliance upon the Collateral Agent, any Authorized Representative or any
other Term Loan/Notes Secured Party or any of their Affiliates and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Term Loan/Notes
Documents. Each Term Loan/Notes Secured Party also acknowledges that it will,
independently and without reliance upon the Collateral Agent, any Authorized
Representative or any other Term Loan/Notes Secured Party or any of their
Affiliates and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Term Loan/Notes
Document or any related agreement or any document furnished hereunder or
thereunder.

 

21



--------------------------------------------------------------------------------

SECTION 4.08 Collateral and Guaranty Matters.

Each of the Term Loan/Notes Secured Parties irrevocably authorizes the
Collateral Agent to, and the Collateral Agent shall:

(a) release or subordinate any Lien on any property granted to or held by the
Collateral Agent under any Term Loan/Notes Security Document in accordance with
Section 2.04 or upon receipt of a written request by the Collateral Agent and
each Applicable Authorized Representative from the Company stating that the
release or subordination of such Lien is permitted by the terms of each then
extant Term Loan/Notes Document;

(b) execute and deliver or otherwise authorize the filing of documents in
connection with a subdivision of Collateral subject to a Mortgage upon receipt
by the Collateral Agent and each Applicable Authorized Representative of a
written request from the Company stating that such subdivision is permitted by
the terms of each then extant Term Loan/Notes Document; and

(c) release any Grantor from its obligations under the Term Loan/Notes Security
Documents upon receipt by the Collateral Agent and each Applicable Authorized
Representative of a written request from the Company stating that such release
is permitted by the terms of each then extant Term Loan/Notes Document.

The Collateral Agent shall execute and deliver or otherwise authorize the filing
of such documents as the Company or any other Grantor shall reasonably request,
in form and substance reasonably satisfactory to the Collateral Agent, including
financing statement amendments to evidence such release, subordination or
subdivision to give effect to any such release or subordination. Such documents
may take the form of amendments and restatements of, or other amendments or
modifications to, one or more Term Loan/Notes Security Documents solely to give
effect to the foregoing.

SECTION 4.09 Other Intercreditor Agreements.

Each of the Term Loan/Notes Secured Parties by accepting the benefits of this
Agreement, irrevocably authorizes the Collateral Agent (x) to enter into and
perform its obligations under the ABL Intercreditor Agreement and, if requested
by the Applicable Authorized Representative, the Junior Priority Intercreditor
Agreement and agrees to be bound by the terms of each such Other Intercreditor
Agreement applicable to such Term Loan/Notes Secured Party and (y) to enter into
and perform its obligations under the Term Loan/Notes Security Documents to
which it is a party.

SECTION 4.10 Fees, Expenses and Indemnities.

The Company shall pay to the Collateral Agent such compensation, reimburse the
Collateral Agent for expenses and indemnify the Collateral Agent all as set
forth in Sections 2.11(b), 10.2 and 10.3 of the Term Loan Agreement, Section 7.7
of the Indenture and the applicable provisions of any Future Term Loan/Notes
Agreement.

 

22



--------------------------------------------------------------------------------

ARTICLE V

Miscellaneous

SECTION 5.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Collateral Agent, to it at Wilmington Trust, National Association,
Global Capital Markets, 50 South Sixth Street, Suite 1290, Minneapolis,
Minnesota 55402, Attention of J. C. Penney Collateral Agency Administrator
(Telecopy No. 612-217-5651 and Electronic Mail: hfield@wilmingtontrust.com);

(b) if to the Term Loan Authorized Representative, to it at JPMorgan Chase Bank,
N.A., as Administrative Agent, 500 Stanton Christiana Road, Ops Building 2, 3rd
Floor, Newark, DE 19713-2107(Telephone: (302) 634-1678);

(c) if to the Notes Authorized Representative, to it at Wilmington Trust,
National Association, Global Capital Markets, 50 South Sixth Street, Suite 1290,
Minneapolis, Minnesota 55402, Attention of J. C. Penney Notes Administrator
(Telecopy No. 612-217-5651 and Electronic Mail: hfield@wilmingtontrust.com);

(d) if to any other additional Authorized Representative, to it at the address
set forth in the applicable Joinder Agreement.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among the Collateral Agent and each Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

SECTION 5.02 Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective

 

23



--------------------------------------------------------------------------------

unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on any party hereto in any case
shall entitle such party to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and the Collateral Agent and, in the case of waivers,
amendments or modifications that could reasonably be expected to affect the
rights, duties or interests of any Grantor (including, without limitation, any
waiver, amendment or modification of Sections 2.04(c), 2.05, 2.08, 2.09, 4.08
and 5.03 and this Section 5.02), the Company.

(c) On or after the date hereof and so long as permitted by the Term Loan
Agreement, the Indenture and any Future Term Loan/Notes Agreement then
outstanding (but subject to Section 4.04 above), the Company may from time to
time designate Indebtedness at the time of incurrence to be Future Term
Loan/Notes Secured Indebtedness by delivering to the Collateral Agent and each
Authorized Representative (a) a certificate signed by an Authorized Officer of
the Company (i) identifying the obligations so designated and the initial
aggregate principal amount or face amount thereof, (ii) stating that such
obligations are designated as Future Term Loan/Notes Secured Obligations for
purposes hereof, (iii) representing that such designation of such obligations as
Future Term Loan/Notes Secured Indebtedness complies with the terms of the Term
Loan Agreement, the Indenture and any Future Term Loan/Notes Agreement then
outstanding and (iv) specifying the name and address of the Authorized
Representative for such Future Term Loan/Notes Secured Indebtedness and (b) a
Joinder Agreement executed by the Grantors and the Authorized Representative for
such Future Term Loan/Notes Secured Indebtedness (and if such Future Term
Loan/Notes Secured Indebtedness is being designated as the “Term Loan
Agreement”, the then extant Term Loan Authorized Representative). Each
Authorized Representative agrees that upon the satisfaction of all conditions
set forth in the preceding sentence, the Collateral Agent shall execute such
Joinder Agreement and act as agent under and subject to the terms of this
Agreement for the benefit of all Term Loan/Notes Secured Parties, including
without limitation, any Term Loan/Notes Secured Parties that hold any such
Future Term Loan/Notes Secured Obligations, and each Authorized Representative
agrees to the appointment, and acceptance of the appointment, of the Collateral
Agent as agent for the holders of such Future Term Loan/Notes Secured
Obligations as set forth in each Joinder Agreement and agrees, on behalf of
itself and each Term Loan/Notes Secured Party it represents, to be bound by this
Agreement. In addition, the Collateral Agent shall execute, at the Company’s
expense, any reaffirmations, amendments, amendments and restatements or other
modifications to any Term Loan/Notes Security Document in connection with such
Joinder Agreement as the Company or the Applicable Authorized Representative
shall request for purposes of giving effect thereto.

SECTION 5.03 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Term Loan/Notes Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.
In addition, the Grantors shall be third party beneficiaries of Sections 2.04,
2.05, 2.08, 2.09, 4.08 and 5.02 and this Section 5.03.

 

24



--------------------------------------------------------------------------------

SECTION 5.04 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

SECTION 5.06 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.07 Governing Law.

This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

SECTION 5.08 Submission To Jurisdiction Waivers. The Collateral Agent and each
Authorized Representative, on behalf of itself and the Term Loan/Notes Secured
Parties of the Series for whom it is acting, irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Term Loan/Notes Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address referred to in 5.01;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Term Loan/Notes Secured Party) to effect service of process in any other
manner permitted by law; and

 

25



--------------------------------------------------------------------------------

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

SECTION 5.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 5.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.11 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the other Term
Loan/Notes Documents or Term Loan/Notes Security Documents (other than the ABL
Intercreditor Agreement), the provisions of this Agreement shall control.

SECTION 5.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Term Loan/Notes Secured Parties in relation to one another. None
of the Company, any other Grantor or any other creditor thereof shall have any
rights or obligations hereunder, except as expressly provided in this Agreement
(provided that nothing in this Agreement (other than Section 2.04, 2.05, 2.08,
2.09 or 4.08 or Article V) is intended to or will amend, waive or otherwise
modify the provisions of the Term Loan Agreement, the Indenture or any Future
Term Loan/Notes Agreements), and none of the Company or any other Grantor may
rely on the terms hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and 4.08
and Article V). Nothing in this Agreement is intended to or shall impair the
obligations of any Grantor, which are absolute and unconditional, to pay the
Term Loan/Notes Secured Obligations as and when the same shall become due and
payable in accordance with their terms.

SECTION 5.13 Integration; Effectiveness. This Agreement together with the other
Term Loan/Notes Documents and the Term Loan/Notes Security Documents represents
the agreement of each of the Grantors and the Term Loan/Notes Secured Parties
with respect to the subject matter hereof and there are no promises,
undertakings, representations or warranties by any Grantor, the Collateral
Agent, any or any other Term Loan/Notes Secured Party relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Term
Loan/Notes Documents or the Term Loan/Notes Security Documents. This Agreement
shall continue to be effective until all Liens securing Term Loan/Notes Secured
Obligations have been released in accordance with the provisions of this
Agreement and shall survive the repayment of any Series of Term Loan/Notes
Secured Obligations.

SECTION 5.14 Concerning the Notes Authorized Representative. The Notes
Authorized Representative is acting in this Agreement in its capacity as Trustee
under the Indenture, and shall be entitled to all of the rights, privileges and
immunities of the Trustee set forth in the Indenture as if such rights,
privileges and immunities were set forth herein. Whenever the Notes Authorized
Representative makes any determination, gives any direction or instruction or
request to the Collateral Agent or exercises any discretion, it shall do so
pursuant to the provisions of and in compliance with the Indenture.

 

26



--------------------------------------------------------------------------------

SECTION 5.15 Termination. This Agreement shall terminate and be of no further
force and effect, (i) with respect to the Notes Secured Parties and the Notes
Obligations, upon the Discharge of the Notes Obligations; (ii) with respect to
the Term Loan Secured Parties and the Term Loan Obligations, upon the Discharge
of Term Loan Obligations and (iii) in the case of any Series of Future Term
Loan/Notes Secured Obligations or Future Term Loan/Notes Secured Parties that
become subject to this Agreement after the date hereof, upon the Discharge of
such Future Term Loan Notes/Secured Obligations, in each case, subject to
Section 2.08; provided, however, that such termination shall not relieve any
such party of its obligations incurred hereunder prior to the date of such
termination; provided, further that, notwithstanding the foregoing, the
provisions of Section 4.06 shall govern the resignation of the Collateral Agent
and the provisions of Section 4.10 relating to the indemnity of the Collateral
Agent shall survive such termination or the earlier resignation or removal of
the Collateral Agent.

[Remainder of this page intentionally left blank]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent By:  

/s/ Hallie E. Field

Name:   Hallie E. Field Title:   Assistant Vice President

JPMORGAN CHASE BANK, N.A.,

as Term Loan Authorized Representative

By:  

/s/ Lauren M. Baker

Name:   Lauren M. Baker Title:   Vice President

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Notes Authorized Representative

By:  

/s/ Hallie E. Field

Name:   Hallie E. Field Title:   Assistant Vice President

 

[Pari Passu Intercreditor Agreement]



--------------------------------------------------------------------------------

CONSENT OF GRANTORS

Dated: June 23, 2016

Reference is made to the Pari Passu Intercreditor Agreement dated as of the date
hereof by and among WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent,
JPMORGAN CHASE BANK, N.A., as Term Loan Authorized Representative, and
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Notes Authorized Representative, as
the same may be amended, restated, supplemented, waived, or otherwise modified
from time to time (the “Pari Passu Intercreditor Agreement”). Capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Pari Passu Intercreditor Agreement.

Each of the undersigned Grantors has read the foregoing Pari Passu Intercreditor
Agreement and consents thereto and agrees to indemnify and hold harmless the
Collateral Agent on the terms set forth therein. Each of the undersigned
Grantors agrees not to take any action that would be contrary to the express
provisions of the Pari Passu Intercreditor Agreement, agrees to abide by the
requirements expressly applicable to it under the Pari Passu Intercreditor
Agreement and agrees that, except as otherwise provided therein, no Term
Loan/Notes Secured Party shall have any liability to any Grantor for acting in
accordance with the provisions of the Pari Passu Intercreditor Agreement. Each
Grantor understands that the Pari Passu Intercreditor Agreement is for the sole
benefit of the Term Loan/Notes Secured Parties and their respective successors
and assigns, and that such Grantor is not an intended beneficiary or third party
beneficiary thereof except to the extent otherwise expressly provided therein.

Without limitation to the foregoing, each Grantor agrees to take such further
action and to execute and deliver such additional documents and instruments (in
recordable form, if requested) as the Collateral Agent may reasonably request to
effectuate the terms of and the lien priorities contemplated by Pari Passu
Intercreditor Agreement.

This Consent shall be governed and construed in accordance with the laws of the
State of New York. Notices delivered to any Grantor pursuant to this Consent
shall be delivered in accordance with the notice provisions set forth in the
Pari Passu Intercreditor Agreement, at the address set forth on Appendix B
attached to the Term Loan Agreement or such other address as the Company may
notify the Collateral Agent and the Authorized Representatives in writing.



--------------------------------------------------------------------------------

IN WITNESS HEREOF, this Consent is hereby executed by each of the Grantors as of
the date first written above.

 

J. C. PENNEY CORPORATION, INC. By:  

/s/ Michael Porter

Name:   Michael Porter Title:   Vice President, Treasurer J. C. PENNEY COMPANY,
INC. By:  

/s/ Edward Record

Name:   Edward Record Title:   Executive Vice President and Chief   Financial
Officer J. C. PENNEY PURCHASING CORPORATION By:  

/s/ Gary Piper

Name:   Gary Piper Title:   Treasurer J. C. PENNEY REAL ESTATE HOLDINGS, INC.
By:  

/s/ Gary Piper

Name:   Gary Piper Title:   Treasurer J. C. PENNEY PROPERTIES, INC. By:  

/s/ Gary Piper

Name:   Gary Piper Title:   Treasurer



--------------------------------------------------------------------------------

EXHIBIT A

[Form of]

ADDITIONAL TERM LOAN/NOTES SECURED PARTY CONSENT

[Name of Future Term Loan/Notes Secured Party]

[Address of Future Term Loan/Notes Secured Party]

[Date]

 

                                                             

                                                             

                                                             

                                                             

The undersigned is the Authorized Representative for Persons wishing to become
Term Loan/Notes Secured Parties (the “New Secured Parties”) under that certain
Pari Passu Intercreditor Agreement (the “Pari Passu Intercreditor Agreement”),
dated as of June 23, 2016, among Wilmington Trust, National Association, as
Collateral Agent, JPMorgan Chase Bank, N.A., as the Term Loan Authorized
Representative and Wilmington Trust, National Association, as the Notes
Authorized Representative, and acknowledged by J. C. Penney Corporation and the
other grantors party thereto (the “Grantors”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed thereto in the
Pari Passu Intercreditor Agreement.

In consideration of the foregoing, the undersigned hereby:

(i) represents that the Authorized Representative has been duly authorized by
the New Secured Parties to become a party to the Pari Passu Intercreditor
Agreement on behalf of the New Secured Parties under that [DESCRIBE OPERATIVE
AGREEMENT] (the “New Secured Obligation”) and to act as the Authorized
Representative for the New Secured Parties;

(ii) acknowledges that the New Secured Parties have received a copy of the Pari
Passu Intercreditor Agreement [and the ABL Intercreditor Agreement/Junior
Priority Intercreditor Agreement]1;

(iii) appoints and authorizes the Collateral Agent to take such action as agent
on its behalf and on behalf of all other Term Loan/Notes Secured Parties and to
exercise such powers under the Pari Passu Intercreditor Agreement, the Other
Intercreditor Agreements and the Term Loan/Notes Security Documents as are
delegated to the Collateral Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto;

 

 

1  Include references to each Other Intercreditor Agreement then in effect.



--------------------------------------------------------------------------------

(iv) accepts and acknowledges the terms of the Pari Passu Intercreditor
Agreement applicable to it and the New Secured Parties and agrees to serve as
Authorized Representative for the New Secured Parties with respect to the New
Secured Obligation and agrees on its own behalf and on behalf of the New Secured
Parties to be bound by the terms thereof applicable to holders of “Future Term
Loan/Notes Secured Obligations”, with all the rights and obligations of a Term
Loan/Notes Secured Party thereunder and bound by all the provisions thereof as
fully as if it had been a Term Loan/Notes Secured Party on the effective date of
the Pari Passu Intercreditor Agreement and agrees that its address for receiving
notices pursuant to the Pari Passu Intercreditor Agreement shall be as follows:

[Address]

(v) accepts and acknowledges the terms of each Other Intercreditor Agreement
applicable to it and the New Secured Parties, confirms the authority of the
Collateral Agent to enter into such agreements on its behalf and on behalf of
the New Secured Parties and agrees on its own behalf and on behalf of the New
Secured Parties to be bound by the terms thereof applicable to it and the New
Secured Parties as fully as if it had been a party to each such agreement.

[The New Secured Obligation is hereby designated as the “Term Loan Agreement for
purposes of the Pari Passu Intercreditor Agreement.]

The Collateral Agent, by acknowledging and agreeing to this Future Term
Loan/Notes Secured Party Consent, accepts the appointment set forth in clause
(iii) above.

Each Grantor hereby grants (and hereby confirms its prior grant of) to the
Collateral Agent, for the benefit of the Term Loan/Notes Secured Parties, a
security interest in and continuing lien on all of such Grantor’s right, title
and interest in, to and under all Collateral of such Grantor, including the
“Collateral” as defined in the Security Agreement, in each case whether now or
hereafter existing or in which any Grantor now has or hereafter acquires an
interest and wherever the same may be located. Each Grantor hereby authorizes
the Collateral Agent to file financing statements in any jurisdiction and with
any filing offices as the Collateral Agent or the Applicable Authorized
Representative may determine are necessary or advisable to perfect or otherwise
protect the security interest granted to the Collateral Agent herein. Such
financing statements may describe the Collateral in the same manner as described
in the applicable Term Loan/Notes Security Document or may contain an indication
or description of collateral that describes such property in any other manner as
the Collateral Agent or the Applicable Authorized Representative may determine
is necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted to the Collateral Agent herein, including,
without limitation, describing such property as “all assets, whether now owned
or hereafter acquired, developed or created” or words of similar effect.



--------------------------------------------------------------------------------

THIS ADDITIONAL TERM LOAN/NOTES SECURED PARTY CONSENT SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Future Term Loan/Notes
Secured Party Consent to be duly executed by its authorized officer as of the
     day of 20    .

 

[NAME OF AUTHORIZED REPRESENTATIVE] By:  

 

Name:   Title:  

 

Acknowledged and Agreed

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent

By:  

 

Name:   Title:   [Acknowledged and Agreed

[                                         ],

as former Term Loan Authorized Agent

By:  

 

Name:   Title:]2   [GRANTORS] By:  

 

Name:   Title:  

 

 

2  To be included if the New Secured Obligation is being designated as the “Term
Loan Agreement” for purposes of the Pari Passu Intercreditor Agreement.



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

JUNIOR PRIORITY INTERCREDITOR AGREEMENT

JUNIOR PRIORITY INTERCREDITOR AGREEMENT, dated as of [        ] [    ],
20[    ], among WILMINGTON TRUST, NATIONAL ASSOCIATION in its capacity as
“Collateral Agent” under the First Lien Pari Passu Intercreditor Agreement (as
defined below) (together with its successors as Collateral Agent, the “First
Lien Representative”), as Representative for the First Lien Secured Parties (as
defined below), and [                    ] (together with its successors as
“Collateral Agent” under the Second Lien Pari Passu Intercreditor Agreement, the
“Junior Lien Representative”), as Representative for the Junior Lien Secured
Parties (as defined below). Capitalized terms used herein but not otherwise
defined herein have the meanings set forth in Section 1 below.

A. J. C. PENNEY CORPORATION, INC., a Delaware corporation (the “Company”), is
party to the Amended and Restated Credit and Guaranty Agreement, dated as of
June 23, 2016 (as amended, restated, supplemented, waived, Refinanced or
otherwise modified from time to time including without limitation to add new
loans thereunder or increase the amount of commitments thereunder, the “Term
Loan Agreement”), among the Company, the guarantors party thereto, the lenders
party thereto from time to time and JPMorgan Chase Bank, N.A., as administrative
agent (together with its successors in such capacity under the Term Loan
Agreement, the “Term Loan Agent”).

B. The Company is party to the Indenture dated as of June 23, 2016 among the
Company, the guarantors identified therein and Wilmington Trust, National
Association, as First Lien Trustee (as amended, restated, supplemented, waived,
Refinanced or otherwise modified from time to time, the “First Lien Indenture”)
pursuant to which the Company has issued its 5.875% Senior Secured Notes due
2023.

C. [Describe document governing initial Junior Lien Obligations]1

D. Pursuant to the First Lien Pari Passu Intercreditor Agreement, the Term Loan
Agent and the First Lien Trustee have appointed, and, if any additional Series
of First Lien Obligations have been or are hereinafter established, one or more
additional First Lien Authorized Representatives for the holders of additional
Series of First Lien Obligations will appoint, the First Lien Representative to
hold Liens for the benefit of the First Lien Secured Parties under the First
Lien Documents and to bind such First Lien Secured Parties by the terms of this
Agreement;

E. Pursuant to the Junior Lien Pari Passu Intercreditor Agreement,
[                    ] [and [                    ]2] [has] [have] appointed,
and, if any additional Series (as defined in the Junior Lien Pari Passu
Intercreditor Agreement) of Junior Lien Obligations are established following
the date hereof, one or more additional Junior Lien Authorized Representatives
for the holders of additional Series of Junior Lien Obligations will appoint,
the Junior Lien Representative to hold Liens for the benefit of the Junior Lien
Secured Parties under the Junior Lien Documents and to bind such Junior Lien
Secured Parties by the terms of this Agreement.

 

 

1  To be updated as appropriate.

2  Insert if applicable.



--------------------------------------------------------------------------------

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. Definitions.

1.1. Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“ABL Intercreditor Agreement” shall mean that certain Intercreditor and
Collateral Cooperation Agreement, dated as of June 23, 2016, among Wells Fargo
Bank, National Association, as representative for the First Priority Secured
Parties (as defined therein), the First Lien Representative, as representative
for the First Lien Secured Parties and the Junior Lien Representative, as
representative for the Junior Lien Secured Parties, and certain other persons
party or that may become party thereto from time to time, and consented to by
the Company and the grantors identified therein, as amended, restated,
supplemented or otherwise modified from time to time.

“ABL Priority Collateral” shall have the meaning given such term in the ABL
Intercreditor Agreement.

“Agreement” shall mean this Junior Priority Intercreditor Agreement, as amended,
renewed, extended, supplemented or otherwise modified from time to time in
accordance with the terms hereof.

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York, United States or the
jurisdiction of the place of payment are authorized or required by law to close.

“Collateral” shall mean all of the assets of any Grantor, whether real, personal
or mixed, constituting both First Lien Collateral and Junior Lien Collateral
including, without limitation, any assets on which the First Lien Representative
is automatically deemed to have a Lien pursuant to the provisions of
Section 2.3.

“Company” shall have the meaning set forth in the recitals.

“Comparable Junior Lien Security Document” shall mean, in relation to any
Collateral subject to any Lien created under any First Lien Document, each
Junior Lien Security Document that creates a Lien on the same Collateral,
granted by the same Grantor.

“Controlled Accounts” shall have the meaning set forth in Section 5.5(b).

“DIP Financing” shall have the meaning set forth in Section 6.1.

“Discharge of First Lien Obligations” shall mean, except to the extent otherwise
provided in Section 5.7, payment in full in cash (except for contingent
indemnities and cost and reimbursement obligations to the extent no claim has
been made) of all First Lien Obligations and, with respect to

 

-2-



--------------------------------------------------------------------------------

letters of credit or letter of credit guaranties outstanding under the First
Lien Documents, delivery of cash collateral or backstop letters of credit in
respect thereof in a manner consistent with the applicable First Lien Documents
and otherwise reasonably satisfactory to the First Lien Representative, in each
case after or concurrently with the termination of all commitments to extend
credit thereunder and the termination of all commitments of the First Lien
Secured Parties under the First Lien Documents; provided that the Discharge of
First Lien Obligations shall not be deemed to have occurred if such payments are
made with the proceeds of other First Lien Obligations that constitute an
exchange or replacement for or a Refinancing of such Obligations or First Lien
Obligations.

“First Lien Authorized Representatives” means the Term Loan Agent, the First
Lien Trustee and each other “Authorized Representative” (as defined in the First
Lien Pari Passu Intercreditor Agreement) that becomes a party to the First Lien
Pari Passu Intercreditor Agreement following the date hereof.

“First Lien Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted or purported to
be granted as security for any First Lien Obligations pursuant to a First Lien
Security Document.

“First Lien Documents” shall have the meaning given to the term “Term Loan/Notes
Documents” by the First Lien Pari Passu Intercreditor Agreement.

“First Lien Indenture” shall have the meaning set forth in the recitals.

“First Lien Obligations” shall have the meaning given to the term “Term
Loan/Notes Secured Obligations” in the First Lien Pari Passu Intercreditor
Agreement.

“First Lien Pari Passu Intercreditor Agreement” shall mean the Pari Passu
Intercreditor Agreement, dated as of June 23, 2016 and as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, by and among the Grantors, the First Lien Representative, the Term
Loan Agent, the First Lien Trustee and each other First Lien Authorized
Representative from time to time party thereto.

“First Lien Representative” has the meaning set forth in the introductory
paragraph of this Agreement.

“First Lien Secured Parties” shall mean the First Lien Representative, the First
Lien Authorized Representatives and the holders from time to time of the First
Lien Obligations.

“First Lien Security Documents” shall have the meaning given to the term “Term
Loan/Notes Security Documents” by the First Lien Pari Passu Intercreditor
Agreement.

“First Lien Trustee” shall mean Wilmington Trust, National Association, in its
capacity as trustee under the First Lien Indenture, and its permitted
successors.

“First Priority Liens” shall mean Liens securing the First Lien Obligations,
which Liens are superior and prior in priority to the Liens securing the Junior
Lien Obligations.

“Grantor Joinder Agreement” means a supplement to this Agreement substantially
in the form of Annex I, appropriately completed.

 

-3-



--------------------------------------------------------------------------------

“Grantors” shall mean Holdings, the Company and each other Subsidiary or direct
or indirect parent company of the Company which has granted a security interest
pursuant to any First Lien Security Document to secure any Series of First Lien
Obligations.

“Holdings” shall mean J. C. Penney Company, Inc., a Delaware corporation.

“Insolvency or Liquidation Proceeding” shall mean:

(1) any case commenced by or against the Company or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, receivership,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Company or any other Grantor or its assets, any receivership or assignment
for the benefit of creditors relating to the Company or any other Grantor or its
assets or any similar case or proceeding relative to the Company or any other
Grantor or its creditors or its assets, as such, in each case whether or not
voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities,
assignment for the benefit of creditors or other winding up of or relating to
the Company or any other Grantor or its assets, in each case whether or not
voluntary and whether or not involving bankruptcy or insolvency and whether or
not in a court supervised proceeding; or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Junior Lien Authorized Representative” means each “Authorized Representative”
as defined in the Junior Lien Pari Passu Intercreditor Agreement.

“Junior Lien Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted or purported to
be granted as security for any Junior Lien Obligations pursuant to a Junior Lien
Security Document.

“Junior Lien Documents” shall have the meaning given to such term by the Junior
Lien Pari Passu Intercreditor Agreement.

“Junior Lien Obligations” shall have the meaning given to the term “Junior
Priority Secured Obligations” in the Junior Lien Pari Passu Intercreditor
Agreement.

“Junior Lien Pari Passu Intercreditor Agreement” means the pari passu
intercreditor agreement, dated as of the date hereof, entered into by and among
the Junior Lien Representative and one or more Junior Lien Authorized
Representatives pursuant to which, among other things, the Junior Lien Secured
Parties (or one or more Junior Lien Authorized Representatives on behalf of such
Junior Lien Secured Parties) have authorized and directed the Junior Lien
Representative to enter into this Agreement on behalf of the Junior Lien Secured
Parties and to bind them hereby.

“Junior Lien Representative” has the meaning set forth in the introductory
paragraph of this Agreement.

“Junior Lien Secured Parties” shall mean the Junior Lien Representative, the
Junior Lien Authorized Representatives and the holders from time to time of the
Junior Lien Obligations.

 

-4-



--------------------------------------------------------------------------------

“Junior Lien Security Documents” shall have the meaning given to the term
“Junior Priority Security Documents” (or like term) in the Junior Lien Pari
Passu Intercreditor Agreement.

“Junior Liens” shall mean the Liens securing the Junior Lien Obligations.

“Lien” shall mean, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.

“Non-Conforming Plan of Reorganization” shall mean any Plan of Reorganization
which grants the Junior Lien Representative or any Junior Lien Secured Party any
right or benefit, directly or indirectly, which right or benefit is inconsistent
with the terms of this Agreement or prohibited at such time by the provisions of
this Agreement.

“Obligations” shall mean any principal, interest (including any interest
accruing subsequent to the filing of a petition in bankruptcy, reorganization or
similar proceeding at the rate provided for in the documentation with respect
thereto, whether or not such interest is an allowed claim under applicable
state, federal or foreign law), premium, penalties, fees, indemnifications,
reimbursements (including reimbursement obligations with respect to letters of
credit and banker’s acceptances), damages and other liabilities, and guarantees
of payment of such principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities, payable under the documentation
governing any indebtedness.

“Payment Discharge” shall have the meaning set forth in Section 5.1(a).

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, entity or other party,
including any government and any political subdivision, agency or
instrumentality thereof.

“Plan of Reorganization” shall mean any plan of reorganization, plan of
liquidation, agreement for composition, or other type of plan of arrangement
proposed in or in connection with any Insolvency or Liquidation Proceeding.

“Pledged Collateral” shall mean the Collateral in the possession or control of
the First Lien Representative (or its agents or bailees), in accordance with the
terms of the First Lien Pari Passu Intercreditor Agreement, to the extent that
possession or control thereof perfects a Lien thereon under the UCC.

“Recovery” shall have the meaning set forth in Section 6.3.

“Refinance” shall mean, in respect of any indebtedness, to refinance, extend,
renew, defease, amend, increase, modify, supplement, restructure, refund,
replace or repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange for or replacement of such indebtedness, including by
adding or replacing lenders, creditors, agents, borrowers and/or guarantors, and
including in each case, but not limited to, after the original instrument giving
rise to such indebtedness has been terminated. “Refinanced” and “Refinancing”
shall have correlative meanings.

“Representative” shall mean each of the First Lien Representative and the Junior
Lien Representative.

“Series” shall have the meaning given to such term by the First Lien Pari Passu
Intercreditor Agreement.

 

-5-



--------------------------------------------------------------------------------

“Subsidiary” shall mean any “Subsidiary” of the Company as defined in the First
Lien Indenture.

“Term Loan Agent” shall have the meaning set forth in the recitals.

“Term Loan Agreement” shall have the meaning set forth in the recitals.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York.

1.2. Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified in accordance with this Agreement, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections shall be construed to refer to Sections of this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 2. Lien Priorities.

2.1. Subordination of Liens. Notwithstanding (i) the date, time, method, manner
or order of filing or recordation of any document or instrument or grant,
attachment or perfection of any Liens granted to the Junior Lien Representative
or any Junior Lien Secured Party on the Collateral or of any Liens granted to
the First Lien Representative or any First Lien Secured Party on the Collateral
(or any actual or alleged defect or deficiency in any of the foregoing or any
avoidance, invalidation or subordination by any third party or court of
competent jurisdiction of any or all of the security interests in the
Collateral), (ii) any provision of the UCC, the Bankruptcy Code, any applicable
law, any Junior Lien Documents or the First Lien Documents, (iii) whether the
First Lien Representative, either directly or through agents, holds possession
of, or has control over, all or any part of the Collateral, (iv) the fact that
any such Liens may be subordinated, voided, avoided, invalidated or lapsed or
(v) any other circumstance of any kind or nature whatsoever, the Junior Lien
Representative, on behalf of itself and each Junior Lien Secured Party under its
Junior Lien Documents, hereby agrees that: (a) any Lien on the Collateral
securing any First Lien Obligations now or hereafter held by or on behalf of the
First Lien Representative or any First Lien Secured Parties or any agent or
trustee therefor regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall have priority over and be
senior in all respects and prior to any Lien on the Collateral securing any
Junior Lien Obligations and (b) any Lien on the Collateral securing any Junior
Lien Obligations now or hereafter held by or on behalf of the Junior Lien
Representative or any Junior Lien Secured Party or any agent or trustee therefor
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to all
Liens on the Collateral securing any First Lien Obligations. All Liens on the
Collateral securing any First Lien Obligations shall be and remain senior in all
respects and prior to all Liens on the Collateral securing any Junior Lien
Obligations for all purposes, whether or not such Liens securing any First Lien
Obligations are subordinated to any Lien securing any other obligation of the
Company, any other Grantor or any other Person. The Junior Lien Representative,
for itself and on behalf

 

-6-



--------------------------------------------------------------------------------

of the Junior Lien Secured Parties, expressly agrees that any Lien purported to
be granted on any Collateral as security for the First Lien Obligations shall be
deemed to be, and shall be deemed to remain, senior in all respects and prior to
all Liens on the Collateral securing any Junior Lien Obligations for all
purposes regardless of whether any Lien purported to be granted is found to be
improperly granted, improperly perfected, preferential, a fraudulent conveyance
or fraudulent transfer or legally or otherwise deficient in any manner.

2.2. Prohibition on Contesting Liens. The Junior Lien Representative, for itself
and on behalf of each Junior Lien Secured Party, agrees that (a) it shall not
(and hereby waives any right to) take any action to contest, or support any
other Person in contesting, directly or indirectly, in any proceeding (including
any Insolvency or Liquidation Proceeding), the validity, extent, perfection,
priority or enforceability of a Lien securing, or the allowability of any claim
asserted with respect to, any First Lien Obligations held (or purported to be
held) by or on behalf of the First Lien Representative or any of the First Lien
Secured Parties or any agent or trustee therefor in any First Lien Collateral or
Collateral and (b) none of them will oppose or otherwise contest (or support any
Person contesting) any other request for judicial relief made in any court by
the First Lien Representative or any First Lien Secured Party relating to the
lawful enforcement of any First Priority Lien on Collateral or First Lien
Collateral. The First Lien Representative, for itself and on behalf of each
First Lien Secured Party, agrees that it shall not (and hereby waives any right
to) take any action to contest, or support any other Person in contesting,
directly or indirectly, in any proceeding (including any Insolvency or
Liquidation Proceeding), the validity, extent, perfection, priority or
enforceability of a Lien securing, or the allowability of any claim asserted
with respect to, any Junior Lien Obligations held (or purported to be held) by
or on behalf of the Junior Lien Representative or any Junior Lien Secured Party
on the Collateral; provided, however, that nothing in this Agreement shall be
construed to prevent or impair the rights of the First Lien Representative or
any First Lien Secured Parties to enforce this Agreement (including the priority
of the Liens securing the First Lien Obligations as provided in Section 2.1) or
any of the First Lien Documents.

2.3. No New Liens. So long as the Discharge of First Lien Obligations has not
occurred, the parties hereto agree that, after the date hereof, none of
Holdings, the Company or any other Subsidiary shall grant or permit any
additional Liens on any asset or property of such Person to secure any Junior
Lien Obligations unless it has granted, or concurrently therewith grants, a Lien
on such asset or property to secure the First Lien Obligations. If the Junior
Lien Representative or any Junior Lien Secured Party shall (nonetheless and in
breach hereof) acquire or hold any Lien on any assets or property of Holdings,
the Company or any other Subsidiary securing the Junior Lien Obligations that is
not also subject to the First Priority Lien in respect of the First Lien
Obligations under the First Lien Documents, then the Junior Lien Representative
or such Junior Lien Secured Party, without the need for any further consent of
any party and notwithstanding anything to the contrary in any other agreement,
document or instrument, (i) shall notify the First Lien Representative promptly
upon becoming aware thereof and, unless Holdings, the Company or any other
Subsidiary, as applicable, shall promptly grant a similar Lien on such assets or
property to the First Lien Representative as security for the First Lien
Obligations, and must assign such Lien to the First Lien Representative as
security for the First Lien Obligations (but may retain a junior lien on such
assets or property subject to the terms of this Agreement) and (ii) until such
assignment or such grant of a similar Lien to the First Lien Representative,
will be deemed to hold and have held such Lien for the benefit of the First Lien
Representative as security for the First Lien Obligations. Any amounts received
or distributed to the Junior Lien Representative pursuant to or as a result of
any Lien granted in contravention of this Section 2.3 shall be subject to the
provisions of Section 4.2.

2.4. Perfection of Liens. Except as expressly set forth in Section 5.5 hereof,
neither the First Lien Representative nor any First Lien Secured Party shall be
responsible for perfecting and maintaining the perfection of Liens with respect
to the Collateral for the benefit of the Junior Lien Representative or any
Junior Lien Secured Parties. Neither the Junior Lien Representative nor any
Junior Lien

 

-7-



--------------------------------------------------------------------------------

Secured Party shall be responsible for perfecting and maintaining the perfection
of Liens with respect to the Collateral for the benefit of the First Lien
Representative or any First Lien Secured Parties. The provisions of this
Agreement are intended to govern the respective Lien priorities as between the
First Lien Secured Parties and the Junior Lien Secured Parties and shall not
impose on the First Lien Representative, the Junior Lien Representative, the
Junior Lien Secured Parties or the First Lien Secured Parties or any agent or
trustee therefor any obligations in respect of the disposition of proceeds of
any Collateral which would conflict with prior perfected claims therein in favor
of any other Person or any order or decree of any court or governmental
authority or any applicable law.

SECTION 3. Enforcement.

3.1. Exercise of Remedies, Etc.

(a) So long as the Discharge of First Lien Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, (i) neither the Junior Lien Representative nor
any Junior Lien Secured Party will (x) exercise or enforce or seek to exercise
or enforce any rights or remedies (including setoff, recoupment and the right to
credit bid debt (except as set forth in Section 3.1(f) below)) with respect to
any Collateral securing both the First Lien Obligations and any Junior Lien
Obligations in respect of any applicable Junior Lien Obligations, or institute
any action or proceeding with respect to such rights or remedies (including any
action of foreclosure), (y) contest, protest or otherwise object to any
foreclosure or enforcement proceeding or action brought with respect to the
Collateral or any other collateral by the First Lien Representative or any First
Lien Secured Party in respect of the First Lien Obligations, the exercise of any
right by the First Lien Representative or any First Lien Secured Party (or any
agent or sub-agent on their behalf) in respect of the First Lien Obligations
under any lockbox agreement, control agreement, landlord waiver or bailee’s
letter or similar agreement or arrangement to which the First Lien
Representative or any First Lien Secured Party either is a party or may have
rights as a third-party beneficiary, the Junior Lien Representative or any
Junior Lien Secured Party either is a party or may have rights as a third party
beneficiary, or any other exercise by any such party of any rights and remedies
as a secured party relating to the Collateral or any other collateral under the
First Lien Documents or otherwise in respect of First Lien Obligations, or
(z) object to any waiver or forbearance by the First Lien Secured Parties from
or in respect of bringing or pursuing any foreclosure proceeding or action or
any other exercise of any rights or remedies relating to the Collateral or any
other collateral in respect of First Lien Obligations and (ii) as between the
First Lien Representative or First Lien Secured Parties, on one hand, and the
Junior Lien Representative or any Junior Lien Secured Party, on the other hand,
the First Lien Representative (or any person authorized by it) and the First
Lien Secured Parties shall have the sole and exclusive right to enforce rights,
exercise remedies (including setoff, recoupment and the right to credit bid
their debt), marshal, process and make determinations regarding the release,
disposition or restrictions, or waiver or forbearance of rights or remedies with
respect to the Collateral and will also have the exclusive right to determine
and direct the time, method and place for exercising such right or remedies or
conducting any proceeding with respect thereto, in each case, without any
consultation with or the consent of the Junior Lien Representative or any Junior
Lien Secured Party; provided, however, that (A) in any Insolvency or Liquidation
Proceeding commenced by or against the Company or any other Grantor, the Junior
Lien Representative or any Junior Lien Secured Party may file a claim, proof of
claim or statement of interest with respect to the Junior Lien Obligations,
(B) the Junior Lien Representative or any Junior Lien Secured Party may take any
action (not adverse to the prior Liens on the Collateral securing the First Lien
Obligations or the rights of the First Lien Representative or the First Lien
Secured Parties to exercise remedies in respect thereof) in order to create,
prove, perfect, preserve or protect (but not enforce) its rights in, and
perfection and priority of its Lien on, the Collateral, (C) to the extent not
otherwise inconsistent with or prohibited by the this Agreement, the Junior Lien
Representative or the Junior Lien Secured Parties may exercise their rights and
remedies as unsecured creditors, solely to the extent provided, and as limited,

 

-8-



--------------------------------------------------------------------------------

herein, (D) the Junior Lien Representative or the Junior Lien Secured Parties
may exercise the rights and remedies provided for in this Agreement with respect
to seeking adequate protection in an Insolvency or Liquidation Proceeding, and
(E) the Junior Lien Representative or the Junior Lien Secured Parties may file
any necessary or appropriate responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims or Liens of the
Junior Lien Representative or the Junior Lien Secured Parties, including any
claims secured by the Collateral, in each case (A) through (E) above to the
extent such action is not prohibited by, inconsistent with, or could not result
in a resolution inconsistent with, the terms of this Agreement. In exercising
rights and remedies with respect to the First Lien Collateral or Collateral, the
First Lien Representative and the First Lien Secured Parties may enforce the
provisions of the First Lien Documents and exercise any one or more of its or
their rights and remedies thereunder, all in such order and in such manner as
they may determine in the exercise of their sole discretion. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of Collateral or other collateral upon foreclosure, to incur
expenses in connection with such sale or disposition, and to exercise all the
rights and remedies of a secured lender under the Uniform Commercial Code of any
applicable jurisdiction and of a secured creditor under Bankruptcy Laws of any
applicable jurisdiction.

(b) So long as the Discharge of First Lien Obligations has not occurred, the
Junior Lien Representative, on behalf of itself and each Junior Lien Secured
Party, agrees that it will not take or receive any Collateral or any proceeds of
Collateral in connection with the exercise of any right or remedy or otherwise
in an Insolvency or Liquidation Proceeding (including set off, recoupment or the
right to credit bid debt (except as set forth in Section 3.1(f) below)) with
respect to any Collateral in respect of the applicable Junior Lien Obligations.
Without limiting the generality of the foregoing, unless and until the Discharge
of First Lien Obligations has occurred, except as expressly provided in the
proviso in clause (ii) of Section 3.1(a), the sole right of the Junior Lien
Representative and the Junior Lien Secured Parties with respect to the
Collateral is to hold a Lien on the Collateral in respect of the applicable
Junior Lien Obligations pursuant to the Junior Lien Documents, as applicable,
for the period and to the extent granted therein and to receive a share of the
proceeds thereof, if any, after the Discharge of First Lien Obligations has
occurred.

(c) Subject to the proviso in clause (ii) of Section 3.1(a), (i) the Junior Lien
Representative, for itself and on behalf of each Junior Lien Secured Party,
agrees that neither the Junior Lien Representative nor any Junior Lien Secured
Party will take any action that would hinder any exercise of remedies undertaken
by the First Lien Representative or the First Lien Secured Parties with respect
to the Collateral, the First Lien Collateral or any other collateral under the
First Lien Documents, including any sale, lease, exchange, transfer or other
disposition of the Collateral, the First Lien Collateral or such other
collateral, whether by foreclosure or otherwise, and (ii) the Junior Lien
Representative, for itself and on behalf of each Junior Lien Secured Party,
hereby waives any and all rights it or any Junior Lien Secured Party may have as
a junior lien creditor or otherwise to object to the manner in which the First
Lien Representative or any First Lien Secured Party seeks to enforce or collect
the First Lien Obligations or the Liens granted in any of the First Lien
Collateral or Collateral, regardless of whether any action or failure to act by
or on behalf of the First Lien Representative or First Lien Secured Party is
adverse to the interests of the Junior Lien Secured Parties.

(d) The Junior Lien Representative and each Junior Lien Secured Party hereby
acknowledge and agree that no covenant, agreement or restriction contained in
any applicable Junior Lien Document shall be deemed to restrict in any way the
rights and remedies of the First Lien Representative or any First Lien Secured
Parties with respect to the First Lien Collateral or Collateral as set forth in
this Agreement and the First Lien Documents.

 

-9-



--------------------------------------------------------------------------------

(e) So long as the Discharge of First Lien Obligations has not occurred, neither
the Junior Lien Representative nor any other Junior Lien Secured Party may
assert or enforce any right of marshalling accorded to a junior lienholder, as
against the First Lien Representative or any First Lien Secured Party (in their
capacity as priority lienholders).

(f) Section 3.1 hereof shall not be construed to in any way limit or impair the
right of any Junior Lien Secured Party from exercising a credit bid with respect
to the Junior Lien Obligations in a sale or other disposition of Collateral
under Section 363(k) of the Bankruptcy Code or any similar provision of any
Bankruptcy Law, provided that in connection with and immediately after giving
effect to such sale and credit bid there occurs a Discharge of First Lien
Obligations.

3.2. Cooperation. Subject to the proviso in clause (ii) of Section 3.1(a), the
Junior Lien Representative, on behalf of itself and each Junior Lien Secured
Party, agrees that, unless and until the Discharge of First Lien Obligations has
occurred, it will not commence, or join with any Person (other than the First
Lien Secured Parties and the First Lien Representative upon the request thereof)
in commencing, any enforcement, collection, execution, levy or foreclosure
action or proceeding with respect to any Lien held by it in the Collateral or
any other collateral under any of the applicable Junior Lien Documents or
otherwise in respect of the applicable Junior Lien Obligations.

SECTION 4. Payments.

4.1. Application of Proceeds. Subject to the terms of the First Lien Pari Passu
Intercreditor Agreement and the ABL Intercreditor Agreement, so long as the
Discharge of First Lien Obligations has not occurred, the Collateral or proceeds
thereof received in connection with the sale or other disposition of, or
collection on, such Collateral upon the exercise of rights or remedies or any
transfer or disposition in lieu thereof as a secured party, shall be applied by
the First Lien Representative to the First Lien Obligations prior to application
to any Junior Lien Obligations, in such order as specified in the First Lien
Pari Passu Intercreditor Agreement and in the relevant First Lien Documents
until the Discharge of First Lien Obligations has occurred. Upon the Discharge
of First Lien Obligations, subject to the proviso of Section 5.1(a)(y) and
subject to Section 5.7 hereof, the First Lien Representative shall deliver
promptly to the Junior Lien Representative any Collateral or proceeds thereof
held by it in the same form as received, with any endorsements reasonably
requested by the Junior Lien Representative or as a court of competent
jurisdiction may otherwise direct.

4.2. Payments Over. Any Collateral or First Lien Collateral or proceeds thereof
received by the Junior Lien Representative or any Junior Lien Secured Party in
connection with the exercise of any right or remedy (including set off,
recoupment or credit bid) or in any Insolvency or Liquidation Proceeding
relating to the Collateral not expressly permitted by this Agreement or prior to
the Discharge of First Lien Obligations shall be segregated and held in trust
for the benefit of and forthwith paid over to the First Lien Representative in
the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. The First Lien Representative is
hereby authorized to make any such endorsements as agent for the Junior Lien
Representative or any such Junior Lien Secured Party. This authorization is
coupled with an interest and is irrevocable.

SECTION 5. Other Agreements.

5.1. Releases.

(a) (x) If at any time any Grantor or any First Lien Secured Party delivers
notice to the Junior Lien Representative with respect to any specified
Collateral (including for such purpose, in the

 

-10-



--------------------------------------------------------------------------------

case of the sale or other disposition of all or substantially all of the equity
interests in any Subsidiary, any Collateral held by such Subsidiary or any
direct or indirect Subsidiary thereof) that:

(A) such specified Collateral has been or is being sold, leased, exchanged,
transferred or otherwise disposed of by the owner of such Collateral in a
transaction permitted under the First Lien Documents and the Junior Lien
Documents; or

(B) the First Priority Liens thereon have been or are being released in
connection with the release of a Subsidiary from its guarantee under all of the
First Lien Documents or

(C) the First Priority Liens thereon have been or are being otherwise released
as permitted by the First Lien Documents or by the First Lien Representative on
behalf of the First Lien Secured Parties (unless, in the case of clause (B) or
(C) of this Section 5.1(a)(x), such release occurs in connection with, and after
giving effect to, a Discharge of First Lien Obligations, which discharge is not
in connection with a foreclosure of, or other exercise of remedies with respect
to, Collateral by the First Lien Secured Parties (such discharge not in
connection with any such foreclosure or exercise of remedies, a “Payment
Discharge”)),

then the Junior Liens upon such Collateral will automatically be released and
discharged as and when, but only to the extent, such Liens on such Collateral
securing First Lien Obligations are released and discharged (provided that in
the case of any release of Collateral not pursuant to a Payment Discharge, the
Liens on any Collateral disposed of in connection with the satisfaction in whole
or in part of First Lien Obligations shall be automatically released but any
proceeds thereof not used for purposes of the Discharge of First Lien
Obligations or otherwise in accordance with the First Lien Documents shall be
subject to Junior Liens and shall be applied pursuant to Section 4.1). Upon
delivery to the Junior Lien Representative of a notice from the First Lien
Representative stating that any such release of Liens securing or supporting the
First Lien Obligations has become effective (or shall become effective upon the
Junior Lien Representative’s release), the Junior Lien Representative will
promptly, at the Company’s expense, execute and deliver such instruments,
releases, termination statements or other documents confirming such release on
customary terms, which instruments, releases and termination statements shall be
substantially identical to the comparable instruments, releases and termination
statements executed by the First Lien Representative in connection with such
release. In the case of the sale of capital stock of a Subsidiary or any other
transaction resulting in the release of such Subsidiary’s guarantee under the
First Lien Documents in accordance with the First Lien Documents, the guarantee
in favor of the Junior Lien Secured Parties, if any, made by such Subsidiary
will automatically be released and discharged as and when, but only to the
extent, the guarantee by such Subsidiary of all First Lien Obligations is
released and discharged.

(y) In the event of a Payment Discharge, the Junior Liens on Collateral owned by
the Company or a Grantor immediately after giving effect to such Payment
Discharge shall become first-priority security interests (subject to the ABL
Intercreditor Agreement and any intercreditor agreements or arrangements among
Junior Lien Secured Parties pursuant to Section 8.21 and subject to Liens
permitted by the Junior Lien Documents); provided that if the Company or the
Grantors incur at any time thereafter any new or replacement First Lien
Obligations permitted under the Junior Lien Documents, then the provisions of
Section 5.7 shall apply as if a Refinancing of First Lien Obligations had
occurred.

(b) The Junior Lien Representative, for itself and on behalf of each Junior Lien
Secured Party, hereby irrevocably constitutes and appoints the First Lien
Representative and any officer or agent of the First Lien Representative, with
full power of substitution, as its true and lawful attorneys-in-fact with full
irrevocable power and authority in the place and stead of the Junior Lien
Representative or such holder or in the First Lien Representative’s own name,
from time to time in the First Lien Representative’s

 

-11-



--------------------------------------------------------------------------------

discretion, for the purpose of carrying out the terms of this Section 5.1, to
take any and all appropriate action and to execute any and all documents and
instruments that may be necessary or desirable to accomplish the purposes of
this Section 5.1, including any termination statements, endorsements or other
instruments of transfer or release.

(c) Unless and until the Discharge of First Lien Obligations has occurred, the
Junior Lien Representative for itself and on behalf of each Junior Lien Secured
Party, hereby consents to the application, whether prior to or after a default,
of proceeds of Collateral or other collateral to the repayment of First Lien
Obligations pursuant to the First Lien Documents (but subject to the First Lien
Pari Passu Intercreditor Agreement and the ABL Intercreditor Agreement).

5.2. Insurance. Unless and until the Discharge of First Lien Obligations has
occurred, as between the First Lien Representative or any First Lien Secured
Party, on one hand, and the Junior Lien Representative or any Junior Lien
Secured Party, on the other hand, the First Lien Representative and the First
Lien Secured Parties shall have the sole and exclusive right, to the extent
permitted by the First Lien Documents and subject to the rights of the Grantors
thereunder, to adjust settlement for any insurance policy covering the
Collateral in the event of any loss thereunder and to approve any award granted
in any condemnation or similar proceeding affecting the Collateral. Subject to
the First Lien Pari Passu Intercreditor Agreement and the ABL Intercreditor
Agreement, unless and until the Discharge of First Lien Obligations has
occurred, all proceeds of any such policy and any such award if in respect of
the Collateral shall be paid (a) first, until the occurrence of the Discharge of
First Lien Obligations, to the First Lien Representative for the benefit of the
First Lien Secured Parties pursuant to the terms of the First Lien Documents,
(b) second, after the occurrence of the Discharge of First Lien Obligations, to
the Junior Lien Representative for the benefit of the Junior Lien Secured
Parties pursuant to the terms of the applicable Junior Lien Documents and
(c) third, if no Junior Lien Obligations are outstanding, to the owner of the
subject property, such other person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct. If the Junior Lien Representative
or any Junior Lien Secured Party shall, at any time prior to the Discharge of
First Lien Obligations, receive any proceeds of any such insurance policy or any
such award in contravention of this Agreement, such proceeds shall be segregated
and held in trust for the benefit of the First Lien Representative and it shall
forthwith pay such proceeds over to the First Lien Representative in accordance
with the terms of Section 4.2.

5.3. Amendments to Junior Lien Security Documents.

(a) So long as the Discharge of First Lien Obligations has not occurred, without
the prior written consent of the First Lien Representative, no Junior Lien
Security Document may be amended, supplemented or otherwise modified or entered
into to the extent such amendment, supplement or modification, or the terms of
any new Junior Lien Security Document, would be prohibited by or inconsistent
with any of the terms of this Agreement. The Junior Lien Representative agrees
that each applicable Junior Lien Security Document shall include the following
language (or language to similar effect approved by the First Lien
Representative):

“Notwithstanding anything herein to the contrary, the liens and security
interests granted to [the Junior Lien Representative] pursuant to this Agreement
and the exercise of any right or remedy by [the Junior Lien Representative]
hereunder are subject to the limitations and provisions of the Junior Priority
Intercreditor Agreement, dated as of [        ] [    ], 20[    ] (as amended,
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”) among Wilmington Trust, National Association, as
Representative for the First Lien Secured Parties, and [                    ],
as Representative for the Junior Lien Secured Parties, and certain other persons
party or that may become party thereto from time to time, and consented to by J.
C. Penney Corporation, Inc. and

 

-12-



--------------------------------------------------------------------------------

the other Grantors identified therein. In the event of any conflict between the
terms of the Intercreditor Agreement and the terms of this Agreement, the terms
of the Intercreditor Agreement shall govern and control.”

In addition, the Junior Lien Representative, on behalf of the Junior Lien
Secured Parties, agrees that each mortgage covering any Collateral shall contain
such other language as the First Lien Representative may reasonably request to
reflect the subordination of such mortgage to the First Lien Document covering
such Collateral.

(b) In the event that the First Lien Representative or any First Lien Secured
Party enters into any amendment, waiver or consent in respect of or replaces any
of the First Lien Security Documents for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of, any
First Lien Security Document or changing in any manner the rights of the First
Lien Representative, the First Lien Secured Parties, the Company or any other
Grantor thereunder (including the release of any Liens in Collateral in
accordance with Section 5.1), then such amendment, waiver or consent shall apply
automatically to any comparable provision of each Comparable Junior Lien
Security Document without the consent of the Junior Lien Representative or any
Junior Lien Secured Party and without any action by the Junior Lien
Representative, the Company or any other Grantor; provided that such amendment,
waiver or consent does not materially adversely affect the rights of the Junior
Lien Secured Parties or the interests of the Junior Lien Secured Parties in the
Collateral in a manner materially different from that affecting the rights of
the First Lien Secured Parties thereunder or therein. The First Lien
Representative shall give written notice of such amendment, waiver or consent
(along with a copy thereof) to the Junior Lien Representative; provided that the
failure to give such notice shall not affect the effectiveness of such amendment
with respect to the provisions of any Junior Lien Security Document as set forth
in this Section 5.3(b).

5.4. Rights as Unsecured Creditors. The Junior Lien Representative and the
Junior Lien Secured Parties may exercise rights and remedies as an unsecured
creditor against the Company or any Subsidiary that has guaranteed the Junior
Lien Obligations in accordance with the terms of the applicable Junior Lien
Documents and applicable law and to the extent not inconsistent with, or
prohibited by, the terms of this Agreement. Nothing in this Agreement shall
prohibit the receipt by the Junior Lien Representative or any Junior Lien
Secured Party of required payments of interest and principal so long as such
receipt is not the direct or indirect result of the exercise by the Junior Lien
Representative or any Junior Lien Secured Party of rights or remedies as a
secured creditor in respect of Collateral or other collateral or enforcement in
contravention of this Agreement of any Lien in respect of Junior Lien
Obligations held by any of them or in any Insolvency or Liquidation Proceeding.
In the event the Junior Lien Representative or any Junior Lien Secured Party
becomes a judgment lien creditor or other secured creditor in respect of
Collateral, First Lien Collateral or other collateral as a result of its
enforcement of its rights as an unsecured creditor in respect of Junior Lien
Obligations or otherwise, such judgment or other lien shall be subordinated to
the Liens securing the First Lien Obligations on the same basis as the other
Liens securing the Junior Lien Obligations are so subordinated to the First
Priority Liens securing First Lien Obligations under this Agreement. Nothing in
this Agreement impairs or otherwise adversely affects any rights or remedies the
First Lien Representative or the First Lien Secured Parties may have with
respect to the First Lien Collateral.

5.5. First Lien Representative as Gratuitous Bailee for Perfection.

(a) The First Lien Representative agrees to hold the Pledged Collateral that is
part of the Collateral in its possession or control (or in the possession or
control of its agents or bailees) as gratuitous bailee for the benefit and on
behalf of the Junior Lien Representative and each Junior Lien Secured Party and
any assignee thereof solely for the purpose of perfecting the security interest
granted in such Pledged Collateral pursuant to the Junior Lien Security
Documents, subject to the terms and conditions of this Section 5.5.

 

-13-



--------------------------------------------------------------------------------

(b) The Junior Lien Representative, on behalf of the Junior Lien Secured
Parties, hereby appoints the First Lien Representative to act as its collateral
agent under each control agreement to which it is a party for the purpose of
perfecting the security interest granted in the deposit accounts, securities
accounts and other accounts subject to such control agreements that constitute
Collateral (collectively, the “Controlled Accounts”) pursuant to the Junior Lien
Security Documents, and the First Lien Representative accepts such appointment.
In furtherance of the foregoing, each Grantor hereby grants a security interest
in the Pledged Collateral consisting of Controlled Accounts to the First Lien
Representative for the benefit of the Junior Lien Representative and the Junior
Lien Secured Parties.

(c) The First Lien Representative shall have no obligation whatsoever to the
Junior Lien Representative or any Junior Lien Secured Party to assure that the
Pledged Collateral is genuine or owned by the Grantors or to protect or preserve
rights or benefits of any Person or any rights pertaining to the Collateral
except as expressly set forth in this Section 5.5. The duties or
responsibilities of the First Lien Representative under this Section 5.5 shall
be limited solely to holding the Pledged Collateral as gratuitous bailee for the
benefit and on behalf of the Junior Lien Representative and each Junior Lien
Secured Party for purposes of perfecting the Liens held by the Junior Lien
Secured Parties.

(d) The First Lien Representative shall not have by reason of the Junior Lien
Documents or this Agreement or any other document a fiduciary relationship in
respect of the Junior Lien Representative or any Junior Lien Secured Party, and
each of the Junior Lien Representative and the Junior Lien Secured Parties
hereby waives and releases the First Lien Representative from all claims and
liabilities arising pursuant to the First Lien Representative’s role under this
Section 5.5, as agent and gratuitous bailee with respect to the Collateral.

(e) Upon the Discharge of First Lien Obligations, the First Lien Representative
shall (x) deliver to the Junior Lien Representative written notice of the
occurrence thereof (which notice may state that such Discharge of First Lien
Obligations is subject to the provisions of this Agreement, including, without
limitation, Sections 5.1(a)(y), 5.7 and 6.3 hereof) (it being understood that
until the delivery of such notice to the Junior Lien Representative, the Junior
Lien Representative shall not be charged with knowledge of the Discharge of
First Lien Obligations or required to take any actions based on such Discharge
of First Lien Obligations) and (y) deliver to the Junior Lien Representative, to
the extent that it is legally permitted to do so, the remaining Pledged
Collateral (if any) together with any endorsements reasonably requested by the
Junior Lien Representative (or otherwise allow the Junior Lien Representative to
obtain control of such Pledged Collateral) or as a court of competent
jurisdiction may otherwise direct. The Company and each Grantor shall take such
further action as is required to effectuate the transfer contemplated hereby and
shall indemnify the First Lien Representative for loss or damage suffered by the
First Lien Representative as a result of such transfer except for loss or damage
suffered by the First Lien Representative as a result of its own willful
misconduct, gross negligence or bad faith. The First Lien Representative has no
obligation to follow instructions from the Junior Lien Representative or any
Junior Lien Secured Party in contravention of this Agreement.

(f) Neither the First Lien Representative nor any of the First Lien Secured
Parties shall be required to marshal any present or future collateral security
for the Company’s or its Subsidiaries’ obligations to the First Lien
Representative or the First Lien Secured Parties under the First Lien Documents
or any assurance of payment in respect thereof or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in respect of such collateral security or any assurance of payment
in respect thereof shall be cumulative and in addition to all other rights,
however existing or arising.

 

-14-



--------------------------------------------------------------------------------

5.6. [Reserved].

5.7. No Release if Event of Reinstatement. If at any time in connection with or
after the Discharge of First Lien Obligations the Company either in connection
therewith or thereafter enters into any Refinancing of any First Lien Document
evidencing a First Lien Obligation, then such Discharge of First Lien
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement, the First Lien Documents and the Junior Lien Documents, and
the obligations under such Refinancing shall automatically be treated as First
Lien Obligations for all purposes of this Agreement, including for purposes of
the Lien priorities and rights in respect of Collateral set forth herein, and
the related documents shall be treated as First Lien Documents for all purposes
of this Agreement. Upon receipt of a notice stating that the Company has entered
into a new First Lien Document, the Junior Lien Representative shall promptly
(at the expense of the Company) (a) enter into such documents and agreements
(including amendments or supplements to this Agreement) as the Company or the
First Lien Representative shall reasonably request in order to confirm to the
First Lien Representative the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement and
(b) deliver to the First Lien Representative the Pledged Collateral together
with any necessary endorsements (or otherwise allow the First Lien
Representative to obtain possession or control of such Pledged Collateral).

SECTION 6. Insolvency or Liquidation Proceedings.

6.1. Financing and Sale Issues. The Junior Lien Representative, on behalf of
itself and each Junior Lien Secured Party, agrees that if the Company or any
other Grantor shall be subject to any Insolvency or Liquidation Proceeding:

(a) if the First Lien Representative or any First Lien Secured Party shall
desire to permit (or not object to) the use of cash collateral and/or to permit
the Company or any other Grantor to obtain financing (whether from any First
Lien Secured Party or any third party) under Section 363 or Section 364 of the
Bankruptcy Code or any similar provision in any Bankruptcy Law (“DIP
Financing”), including if such DIP Financing is secured by Liens on the
Collateral senior in priority to the Liens securing the Junior Lien Obligations,
then the Junior Lien Representative, on behalf of itself and each Junior Lien
Secured Party, agrees that it will raise no objection to, and will not support
any objection to, and will not otherwise contest such use of cash collateral or
DIP Financing and will not request adequate protection or any other relief in
connection therewith (except to the extent permitted by Section 6.2) and, to the
extent the Liens securing the First Lien Obligations are subordinated to or pari
passu with such DIP Financing, will subordinate its Liens in the Collateral and
any other collateral to such DIP Financing (and all Obligations relating
thereto), any adequate protection liens granted to the First Lien Secured
Parties, and any “carve out” for professional and United States Trustee fees
agreed to by the First Lien Representative, on the same basis as the other Liens
securing the Junior Lien Obligations are so subordinated to the First Priority
Liens securing the applicable First Lien Obligations;

(b) none of them will object to, or otherwise contest (or support any other
Person contesting), any motion for relief from the automatic stay or from any
injunction against foreclosure or enforcement in respect of First Lien
Obligations made by the First Lien Representative or any First Lien Secured
Party;

(c) none of them will object to, or otherwise contest (or support any other
Person contesting), any order relating to a sale of assets of the Company or any
Grantor for which the First Lien Representative has consented that provides, to
the extent that sale is to be free and clear of Liens, that the Liens securing
the First Lien Obligations and the Junior Lien Obligations will

 

-15-



--------------------------------------------------------------------------------

attach to the proceeds of the sale on the same basis of priority as the existing
Liens in accordance with this Agreement; provided that the Junior Lien
Representative may object solely to any sale or bidding procedures proposed for
any such sale;

(d) none of them will seek relief from the automatic stay or any other stay in
any Insolvency or Liquidation Proceeding in respect of the Collateral, the First
Lien Collateral or any other collateral without the prior written consent of the
First Lien Representative;

(e) none of them will object to, or otherwise contest (or support any other
Person contesting), (i) any request by the First Lien Representative or any
First Lien Secured Party for adequate protection or (ii) any objection by the
First Lien Representative or any First Lien Secured Party to any motion, relief,
action or proceeding based on the First Lien Representative’s or such First Lien
Secured Party’s claiming a lack of adequate protection;

(f) none of them will assert or enforce any claim under Section 506(c) of the
Bankruptcy Code senior to or on a parity with the Liens securing the First Lien
Obligations for costs or expenses of preserving or disposing of any Collateral
or First Lien Collateral;

(g) none of them will oppose or otherwise contest (or support any Person
contesting) any lawful exercise by the First Lien Representative or any First
Lien Secured Party of the right to credit bid, under Section 363(k) of the
Bankruptcy Code or any similar provision of any Bankruptcy Law, First Lien
Obligations at any sale of Collateral or First Lien Collateral;

(h) none of them will challenge (or support any other Person challenging) the
validity, enforceability, perfection or priority of the First Priority Liens on
Collateral or First Lien Collateral (and the First Lien Representative and the
First Lien Secured Parties agree not to challenge the validity, enforceability,
perfection or priority of the Liens in favor of the Junior Lien Representative
and each other Junior Lien Secured Party on the Collateral); and

(i) the Junior Lien Representative, on behalf of itself and each Junior Lien
Secured Party, agrees that notice received two Business Days prior to the entry
of an order approving a DIP Financing and/or the use, lease, or other
disposition of cash or other collateral shall be deemed to be adequate notice
thereof.

6.2. Adequate Protection. The Junior Lien Representative, on behalf of itself
and each Junior Lien Secured Party, agrees in an Insolvency or Liquidation
Proceeding that none of them shall object to or contest (a) any request by the
First Lien Representative or any First Lien Secured Party for adequate
protection in any form, (b) any objection by the First Lien Representative or
any First Lien Secured Party to any motion, relief, action, or proceeding based
on the First Lien Representative’s or any First Lien Secured Party’s claiming a
lack of adequate protection, or (c) the allowance and payment of interest, fees,
expenses, or other amounts of the First Lien Representative or any First Lien
Secured Party as adequate protection or otherwise under Section 506(b) or (c) of
the Bankruptcy Code or any similar provision of any Bankruptcy Law. If the First
Lien Secured Parties (or any subset thereof) are granted adequate protection in
the form of a Lien on additional or replacement collateral and/or a
superpriority administrative expense claim in connection with any DIP Financing
and/or use of cash collateral under Section 363 or 364 of the Bankruptcy Code or
any similar provision of any Bankruptcy Law, then the Junior Lien
Representative, for itself and on behalf of the Junior Lien Secured Parties, may
seek or request adequate protection in the form of (as applicable) a Lien on
such additional or replacement collateral and/or a superpriority administrative
expense claim, which Lien and/or superpriority administrative expense claim (as
applicable) will be subordinated to the Liens securing or granted as adequate
protection

 

-16-



--------------------------------------------------------------------------------

for, and claims with respect to, the First Lien Obligations and such DIP
Financing (and all obligations relating thereto) and/or use of cash collateral
on the same basis as the other Liens securing and claims with respect to the
Junior Lien Obligations are so subordinated to the Liens securing and claims
with respect to the First Lien Obligations under this Agreement and (ii) in the
event any Junior Lien Secured Party seeks or requests adequate protection, and
such adequate protection is granted in the form of (as applicable) a Lien on
additional or replacement collateral and/or a superpriority administrative
expense claim, then the Junior Lien Secured Parties agree that the First Lien
Representative shall also be granted (as applicable) a senior Lien on such
additional or replacement collateral as security and adequate protection for the
First Lien Obligations and/or a senior superpriority administrative expense
claim, and that any Lien on such additional or replacement Collateral securing
or providing adequate protection for the Junior Lien Obligations and/or
superpriority administrative expense claim shall be subordinated to the Liens on
such Collateral securing and claims with respect to the First Lien Obligations
and any such DIP Financing (and all obligations relating thereto) and any other
Liens and claims granted to the First Lien Secured Parties as adequate
protection on the same basis as the other Liens securing and claims with respect
to the Junior Lien Obligations are so subordinated to such Liens securing and
claims with respect to First Lien Obligations under this Agreement. To the
extent that the First Lien Secured Parties are granted adequate protection in
the form of payments in the amount of current post-petition fees and expenses
and/or other cash payments, then the Junior Lien Secured Parties shall not be
prohibited from seeking adequate protection in the form of payments in the
amount of current post-petition incurred fees and expenses, and/or other cash
payments (as applicable), subject to the right of the First Lien Secured Parties
to object to the allowance and reasonableness of the amounts of fees and
expenses or other cash payments so sought by the Junior Lien Secured Parties.

6.3. Preference Issues. If any First Lien Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay to the estate of the Company or any other Grantor (or any trustee,
receiver or similar person therefor) or to or for the benefit of its creditors,
because the payment of such amount was declared to be fraudulent or preferential
in any respect or for any other reason, any amount (a “Recovery”), whether
received as proceeds of security, enforcement of any right of setoff, recoupment
or otherwise, then as among the parties hereto, the First Lien Obligations shall
be deemed to be reinstated to the extent of such Recovery and to be outstanding
as if such payment had not occurred, and such First Lien Secured Party shall be
entitled to a future Discharge of First Lien Obligations with respect to all
such recovered amounts and shall have all rights hereunder with respect thereto.
If this Agreement shall have been terminated prior to such Recovery, this
Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto. Any Collateral or First Lien Collateral
or proceeds thereof received by any Junior Lien Secured Party prior to the time
of such Recovery shall be deemed to have been received prior to the Discharge of
First Lien Obligations and subject to the provisions of Section 4.2 and the
other terms of this Agreement. The First Lien Representative shall use
commercially reasonable efforts to give written notice to the Junior Lien
Representative of the occurrence of any such Recovery (provided that the failure
to give such notice shall not affect the First Lien Representative’s rights
hereunder, except it being understood that until the delivery of such notice to
the Junior Lien Representative, the Junior Lien Representative shall not be
charged with knowledge of such Recovery or required to take any actions based on
such Recovery). The Junior Lien Representative, for itself and on behalf of each
Junior Lien Secured Party, hereby agrees that none of them shall be entitled to
benefit from any avoidance action affecting or otherwise relating to any
distribution or allocation made in accordance with the provisions of Section 4.1
and the other terms of this Agreement, whether by preference or otherwise, it
being understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the provisions of Section 4.1 and the other terms of this
Agreement.

 

-17-



--------------------------------------------------------------------------------

6.4. Application. The parties hereto agree that this Agreement constitutes a
“subordinated agreement” under Section 510(a) of the Bankruptcy Code or any
similar provision under any Bankruptcy Law, and this Agreement shall be
applicable prior to and after the commencement of any Insolvency or Liquidation
Proceeding. All references herein to any Grantor shall apply to any trustee for
such Person and such Person as debtor in possession. The relative rights as to
the Collateral and other collateral and proceeds thereof shall continue after
the filing thereof on the same basis as prior to the date of the petition,
subject to any court order approving the financing of, or use of cash collateral
by, any Grantor.

6.5. Reorganization Securities. If, in any Insolvency or Liquidation Proceeding,
debt obligations of the reorganized debtor secured by Liens upon any property of
the reorganized debtor are distributed, pursuant to a Plan of Reorganization or
similar dispositive restructuring plan, both on account of First Lien
Obligations and on account of Junior Lien Obligations, then, to the extent the
debt obligations distributed on account of the First Lien Obligations and on
account of the Junior Lien Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations.

6.6. Post-Petition Interest.

(a) The Junior Lien Representative, on behalf of the Junior Lien Secured
Parties, hereby acknowledges and agrees that neither the Junior Lien
Representative nor any Junior Lien Secured Party shall oppose or seek to
challenge any claim by the First Lien Representative or any First Lien Secured
Party for allowance in any Insolvency or Liquidation Proceeding of First Lien
Obligations consisting of post-petition interest, fees or expenses.

(b) Neither the First Lien Representative nor any First Lien Secured Party shall
oppose or seek to challenge any claim by the Junior Lien Representative or any
Junior Lien Secured Party for allowance in any Insolvency or Liquidation
Proceeding of Junior Lien Obligations consisting of post-petition interest, fees
or expenses to the extent of the value of the Liens in favor of the Junior Lien
Secured Parties on the Collateral (after taking into account the Liens in favor
of the First Lien Secured Parties).

6.7. Nature of Obligations; Separate Classification. The Junior Lien
Representative, on behalf of the Junior Lien Secured Parties, hereby
acknowledges and agrees that (i) the Junior Lien Secured Parties’ claims against
the Company and/or any Grantor in respect of the Collateral constitute junior
claims separate and apart (and of a different class) from the senior claims of
the First Lien Secured Parties against the Company and the Grantor in respect of
the Collateral and (ii) the First Lien Obligations include all interest that
accrues after the commencement of any Insolvency or Liquidation Proceeding of
the Company or any Grantor at the rate provided for in the applicable First Lien
Documents governing the same, whether or not a claim for post-petition interest
is allowed or allowable in any such Insolvency or Liquidation Proceeding. To
further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims against the Company or any
Grantor in respect of the Collateral constitute only one secured claim (rather
than separate classes of senior and junior claims) under a Plan of
Reorganization or other dispositive restructuring plan, then the Junior Lien
Representative, for itself and on behalf of the Junior Lien Secured Parties,
hereby acknowledge and agree that all distributions pursuant to Section 4.1 or
otherwise shall be made as if there were separate classes of senior and junior
secured claims against the Company and the Grantors in respect of the Collateral
(with the effect being that, to the extent that the aggregate value of the
Collateral is sufficient (for this purpose ignoring

 

-18-



--------------------------------------------------------------------------------

all claims held by the Junior Lien Representative on behalf of the Junior Lien
Secured Parties), the First Lien Secured Parties shall be entitled to receive,
in addition to amounts distributed to them in respect of principal, fees and
expenses, pre-petition interest and other claims, all amounts owing in respect
of post-petition interest at the relevant contract rate (even though such claims
may or may not be allowed or allowable in whole or in part in the respective
Insolvency or Liquidation Proceeding) before any distribution is made in respect
of the claims held by the Junior Lien Representative, for itself and on behalf
of the Junior Lien Secured Parties, with the Junior Lien Representative, for
itself and on behalf of the Junior Lien Secured Parties, hereby acknowledging
and agreeing to turn over to the holders of the First Lien Obligations all
amounts otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence even if such turnover of amounts has the
effect of reducing the amount of the claim of the Junior Lien Secured Parties).

6.8. Proofs of Claim. Subject to the limitations set forth in this Agreement,
the First Lien Representative may file proofs of claim and other pleadings and
motions with respect to any First Lien Obligations, any Junior Lien Obligations
or the Collateral in any Insolvency or Liquidation Proceeding. If a proper proof
of claim has not been filed in the form required in such Insolvency or
Liquidation Proceeding at least ten (10) days prior to the expiration of the
time for filing thereof, the First Lien Representative shall have the right (but
not the duty) to file an appropriate claim for and on behalf of the Junior Lien
Secured Parties with respect to any of the Junior Lien Obligations or any of the
Collateral. In furtherance of the foregoing, the Junior Lien Representative
hereby appoints the First Lien Representative as its attorneys-in-fact, with
full authority in the place and stead of the Junior Lien Representative and full
power of substitution and in the name of the Junior Lien Secured Parties or
otherwise, to execute and deliver any document or instrument that the First Lien
Representative is required or permitted to deliver pursuant to this Section 6.8,
such appointment being coupled with an interest and irrevocable.

6.9. Plan of Reorganization. No Junior Lien Secured Party (whether in the
capacity as a secured or unsecured creditor) may support or vote in favor of any
Non-Conforming Plan of Reorganization (and each shall be deemed to have voted to
reject any such Non-Conforming Plan of Reorganization). Without limiting the
generality of any provisions of this Agreement, any vote to accept, and any
other act to support the confirmation or approval of, any Non-Conforming Plan of
Reorganization shall be inconsistent with and accordingly, a violation of the
terms of this Agreement, and the First Lien Representative shall be entitled to
have any such vote to accept a Non-Conforming Plan of Reorganization dismissed
and any such support of any Non-Conforming Plan of Reorganization withdrawn.
Without limiting the generality of the foregoing, no Junior Lien Secured Party
(whether in the capacity as a secured or unsecured creditor) may support or vote
in favor of any Plan of Reorganization unless such Plan of Reorganization
(a) pays off, in cash in full, all First Lien Obligations or (b) is accepted by
the class of holders of First Lien Obligations voting thereon in accordance with
Section 1126(c) of the Bankruptcy Code.

SECTION 7. Reliance; Waivers; etc.

7.1. Reliance. The consent by the First Lien Secured Parties to the execution
and delivery of the Junior Lien Documents to which the First Lien Secured
Parties have consented and all loans and other extensions of credit made or
deemed made on and after the date hereof by the First Lien Secured Parties to
the Company or any Subsidiary shall be deemed to have been given and made in
reliance upon this Agreement. The Junior Lien Representative, on behalf of
itself and each Junior Lien Secured Party, acknowledges that it and the Junior
Lien Secured Parties have, independently and without reliance on the First Lien
Representative or any First Lien Secured Parties, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into the applicable Junior Lien Document, this Agreement and
the transactions contemplated hereby and thereby and they will continue to make
their own credit decision in taking or not taking any action under the
applicable Junior Lien Document or this Agreement.

 

-19-



--------------------------------------------------------------------------------

7.2. No Warranties or Liability. The Junior Lien Representative, on behalf of
itself and each Junior Lien Secured Party, acknowledges and agrees that neither
the First Lien Representative nor any of the First Lien Secured Parties has made
any express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any of the First Lien Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon. The First Lien Secured Parties will
be entitled to manage and supervise their respective loans and extensions of
credit under the First Lien Documents in accordance with law and as they, in
their sole discretion, may otherwise deem appropriate, and the First Lien
Secured Parties may manage their loans and extensions of credit without regard
to any rights or interests that the Junior Lien Representative or any of the
Junior Lien Secured Parties have in the Collateral or otherwise, except as
otherwise provided in this Agreement. Neither the First Lien Representative nor
any First Lien Secured Parties shall have any duty to the Junior Lien
Representative or any Junior Lien Secured Party to act or refrain from acting in
a manner that allows, or results in, the occurrence or continuance of an event
of default or default under any agreements with the Company or any Subsidiary
thereof (including the Junior Lien Documents), regardless of any knowledge
thereof that they may have or be charged with. The First Lien Representative,
the First Lien Secured Parties, the Junior Lien Representative and the Junior
Lien Secured Parties have not otherwise made to each other, nor do they hereby
make to each other, any warranties, express or implied, nor do they assume any
liability to each other with respect to (a) the enforceability, validity, value
or collectibility of any of the Junior Lien Obligations, the First Lien
Obligations or any guarantee or security which may have been granted to any of
them in connection therewith, (b) the Company’s title to or right to transfer
any of the Collateral or (c) any other matter except as expressly set forth in
this Agreement.

7.3. Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Representative and the First Lien Secured Parties,
and the Junior Lien Representative and the Junior Lien Secured Parties,
respectively, hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any First Lien Documents or any
Junior Lien Documents; or any lack of or other matter relating to the validity,
enforceability, perfection or priority of any lien creating or existing or
purported to be creating or existing thereunder;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the First Lien Obligations or Junior Lien Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of any First
Lien Document or of the terms of any Junior Lien Document;

(c) any exchange of any security interest in any Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the First Lien
Obligations or Junior Lien Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the First
Lien Obligations or the Junior Lien Obligations in respect of this Agreement.

 

-20-



--------------------------------------------------------------------------------

SECTION 8. Miscellaneous.

8.1. Conflicts. Subject to Section 8.19, in the event of any conflict between
the provisions of this Agreement and the provisions of any First Lien Document
or any Junior Lien Document, the provisions of this Agreement shall govern;
provided, however, solely as it relates to matters between the ABL Agent and the
ABL Secured Parties (as each term is defined in the ABL Intercreditor Agreement)
on the one hand and the First Lien Secured Parties and the Junior Lien Secured
Parties on the other hand, in the event of any conflict between the provisions
of this Agreement and the provisions of the ABL Intercreditor Agreement, the
provisions of the ABL Intercreditor Agreement shall govern.

8.2. Continuing Nature of This Agreement; Severability. Subject to
Section 5.1(a)(y), Section 5.7 and Section 6.3, this Agreement shall continue to
be effective until the Discharge of First Lien Obligations shall have occurred
or such later time as all of the Junior Lien Obligations shall have been paid in
full. This is a continuing agreement of lien subordination, and the First Lien
Secured Parties may continue, at any time and without notice to the Junior Lien
Representative or any Junior Lien Secured Party, to extend credit and other
financial accommodations and lend monies to or for the benefit of the Company or
any other Grantor constituting First Lien Obligations in reliance hereon. The
terms of this Agreement shall survive, and shall continue in full force and
effect, in any Insolvency or Liquidation Proceeding. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

8.3. Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the Junior Lien Representative or the First Lien
Representative shall be deemed to be made except as contemplated by the First
Lien Documents and the Junior Lien Documents and then pursuant to an agreement
or agreements in writing signed by or on behalf of the First Lien Representative
and the Junior Lien Representative or their respective authorized agents, and
consented to in writing by the Company, and each waiver, if any, shall be a
waiver only with respect to the specific instance involved and shall in no way
impair the rights of the parties making such waiver or the obligations of the
other parties to such party in any other respect or at any other time; provided
that no such agreement shall by its terms amend, modify or otherwise affect the
rights or obligations of any Grantor without the Company’s prior written
consent. Notwithstanding anything in this Section 8.3 to the contrary, this
Agreement may be amended from time to time at the request of the Company, at the
Company’s expense, and with the consent of First Lien Representative and the
Junior Lien Representative but without the consent of any other First Lien
Secured Party or Junior Lien Secured Party to (i) secure additional extensions
of credit or add other parties holding First Lien Obligations or Junior Lien
Obligations to the extent such indebtedness does not expressly violate the First
Lien Documents or the Junior Lien Documents and (ii) in the case of such
additional Junior Lien Obligations, (a) establish that the Liens on the
Collateral securing such Junior Lien Obligations shall be junior and subordinate
in all respects to all Liens on the Collateral securing any First Lien
Obligations (at least to the same extent as the Liens on the Collateral in favor
of the Junior Lien Secured Parties are junior and subordinate to the Liens on
the Collateral in favor of the First Lien Secured Parties pursuant to this
Agreement immediately prior to the incurrence of such additional Junior Lien
Obligations) and (b) provide to the holders of such Junior Lien Obligations (or
any agent or trustee thereof) the comparable rights and benefits (including any
improved rights and benefits that have been consented to by the First Lien
Representative) as are provided to the Junior Lien Secured Parties under this
Agreement.

8.4. Information Concerning Financial Condition of Holdings, the Company and the
Subsidiaries. The First Lien Representative, the First Lien Secured Parties, the
Representative and the Junior Lien Secured Parties shall each be responsible for
keeping themselves informed of (a) the financial condition of Holdings, the
Company and the Subsidiaries and all endorsers and/or guarantors of the First

 

-21-



--------------------------------------------------------------------------------

Lien Obligations or the Junior Lien Obligations and (b) all other circumstances
bearing upon the risk of nonpayment of the First Lien Obligations or the Junior
Lien Obligations; provided, however, that nothing in this Agreement shall impose
a duty on the First Lien Representative to keep itself informed of the financial
condition of Holdings, the Company and the Subsidiaries or of other
circumstances bearing upon the risk of nonpayment of the First Lien Obligations
or any Junior Lien Obligations beyond that which is required pursuant to the
Second Lien Documents. The First Lien Representative, the First Lien Secured
Parties, the Junior Lien Representative and the Junior Lien Secured Parties
shall have no duty to advise any other party hereunder of information known to
it or them regarding such condition or any such circumstances or otherwise. In
the event that the First Lien Representative, any First Lien Secured Party, the
Junior Lien Representative or any Junior Lien Secured Party, in its or their
sole discretion, undertakes at any time or from time to time to provide any such
information to any other party, it or they shall be under no obligation (w) to
make, and the First Lien Representative, the First Lien Secured Parties, the
Junior Lien Representative and the Junior Lien Secured Parties shall not make,
any express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided, (x) to provide any additional information or to provide any such
information on any subsequent occasion, (y) to undertake any investigation or
(z) to disclose any information that, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

8.5. Subrogation. The Junior Lien Representative, on behalf of itself and each
Junior Lien Secured Party, hereby waives any rights of subrogation it may
acquire as a result of any payment hereunder until the Discharge of First Lien
Obligations has occurred.

8.6. Application of Payments. Except as otherwise provided herein or in the ABL
Intercreditor Agreement, all payments received by the First Lien Secured Parties
may be applied, reversed and reapplied, in whole or in part, to such part of the
First Lien Obligations by the First Lien Secured Parties in a manner consistent
with the terms of the First Lien Documents, The First Lien Pari Passu
Intercreditor Agreement and the ABL Intercreditor Agreement. Except as otherwise
provided herein, the Junior Lien Representative, on behalf of itself and each
Junior Lien Secured Party, assents to any such extension or postponement of the
time of payment of the First Lien Obligations or any part thereof and to any
other indulgence with respect thereto, to any substitution, exchange or release
of any security that may at any time secure any part of the First Lien
Obligations and to the addition or release of any other Person primarily or
secondarily liable therefor.

8.7. Consent to Jurisdiction; Waivers. The parties hereto consent to the
jurisdiction of any state or federal court located in New York, New York, and
consent that all service of process may be made by registered mail directed to
such party as provided in Section 8.8 for such party. Service so made shall be
deemed to be completed three days after the same shall be posted as aforesaid.
The parties hereto waive any objection to any action instituted hereunder in any
such court based on forum non conveniens, and any objection to the venue of any
action instituted hereunder in any such court. Each of the parties hereto waives
any right it may have to trial by jury in respect of any litigation based on, or
arising out of, under or in connection with this Agreement, or any course of
conduct, course of dealing, verbal or written statement or action of any party
hereto in connection with the subject matter hereof.

8.8. Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or electronic mail, as follows:

(i) if to a Grantor, to it c/o J. C. Penney Corporation, Inc., 6501 Legacy
Drive, Mail Code 1304, Plano, TX 75024, Attention of the Treasurer (Telecopy No.
(972) 431-2044), with a copy to the General Counsel;

 

-22-



--------------------------------------------------------------------------------

(ii) if to the First Lien Representative, to Wilmington Trust, National
Association, Global Capital Markets, 50 South Sixth Street, Suite 1290,
Minneapolis, Minnesota 55402, Attention J.C. Penney Collateral Agency
Administrator;

(iii) if to the Second Lien Representative, to [                    ]; or

(iv) with respect to any party hereto, to such other address as may be
designated by such party in a written notice to each other party hereto

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on the signature pages
hereto, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.

8.9. Further Assurances. Each Grantor and the Junior Lien Representative, on
behalf of itself and each Junior Lien Secured Party, agrees that each of them
shall take such further action and shall execute and deliver to the First Lien
Representative such additional documents and instruments (in recordable form, if
requested) as are necessary or that the First Lien Representative may reasonably
request to effectuate the terms of and the lien priorities contemplated by this
Agreement.

8.10. Governing Law. This Agreement has been delivered and accepted at and shall
be deemed to have been made at New York, New York and shall be interpreted, and
the rights and liabilities of the parties bound hereby determined, in accordance
with the laws of the State of New York.

8.11. Binding on Successors and Assigns. This Agreement shall be binding upon
the First Lien Representative, the First Lien Secured Parties, the Junior Lien
Representative, the Junior Lien Secured Parties, the Company, the Grantors
consenting hereto and their respective permitted successors and assigns.

8.12. Specific Performance. The First Lien Representative may demand specific
performance of this Agreement. The Junior Lien Representative, on behalf of
itself and each Junior Lien Secured Party, hereby irrevocably waives any defense
based on the adequacy of a remedy at law and any other defense that might be
asserted to bar the remedy of specific performance in any action that may be
brought by the First Lien Representative.

8.13. Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

8.14. Counterparts. This Agreement may be executed in one or more counterparts,
including by means of facsimile or “pdf” file thereof, each of which shall be an
original and all of which shall together constitute one and the same document.

 

-23-



--------------------------------------------------------------------------------

8.15. Authorization. By its signature, each party hereto represents and warrants
to the other parties hereto that the Person executing this Agreement on behalf
of such party is duly authorized to execute this Agreement. The First Lien
Representative represents and warrants that this Agreement is binding upon the
First Lien Secured Parties. The Junior Lien Representative represents and
warrants that this Agreement is binding upon the Junior Lien Secured Parties.

8.16. No Third Party Beneficiaries; Successors and Assigns. This Agreement and
the rights and benefits hereof shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective successors and assigns and
shall inure to the benefit of each of, and be binding upon, the holders of First
Lien Obligations and Junior Lien Obligations. No other Person shall have or be
entitled to assert rights or benefits hereunder.

8.17. Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto. This Agreement shall be effective both before
and after the commencement of any Insolvency or Liquidation Proceeding. All
references to the Company or any other Grantor shall include the Company or any
other Grantor as debtor and debtor-in-possession and any receiver or trustee for
the Company or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.

8.18. [Reserved].

8.19. Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Section 5.3(b)), nothing in this
Agreement is intended to or will (a) amend, waive or otherwise modify the
provisions of any First Lien Document or any Junior Lien Document, or permit the
Company or any other Grantor to take any action, or fail to take any action, to
the extent such action or failure would otherwise constitute a breach of, or
default under, any First Lien Document or any Junior Lien Document, (b) change
the relative priorities of the First Lien Obligations or the Liens granted under
the First Lien Documents on the Collateral (or any other assets) as among the
First Lien Secured Parties, (c) otherwise change the relative rights of the
First Lien Secured Parties in respect of the Collateral as among such First Lien
Secured Parties or (d) obligate the Company or any Subsidiary to take any
action, or fail to take any action, if taking or failing to take such action, as
the case may be, would otherwise constitute a breach of, or default under, any
First Lien Document or any Junior Lien Document.

8.20. References. Notwithstanding anything to the contrary in this Agreement,
any references contained herein to any Section, clause, paragraph, definition or
other provision of any First Lien Document or Junior Lien Document (including
any definition contained therein) shall be deemed to be a reference to such
Section, clause, paragraph, definition or other provision as in effect on the
date of this Agreement; provided that any reference to any such Section, clause,
paragraph or other provision shall refer to such Section, clause, paragraph or
other provision of the applicable First Lien Document or Junior Lien Document,
as applicable (including any definition contained therein), as amended or
modified from time to time if such amendment or modification has been made in
accordance with the applicable First Lien Document or Junior Lien Document.

8.21. Intercreditor Agreements. Notwithstanding anything to the contrary
contained in this Agreement, each party hereto agrees that (i) the Junior Lien
Secured Parties (as among themselves) may enter into intercreditor agreements
(including the Junior Lien Pari Passu Intercreditor Agreement) or similar
arrangements governing the rights, benefits and privileges as among the Junior
Lien Secured Parties in respect of the Collateral, this Agreement and the other
Junior Lien Documents, including as to application of proceeds of the
Collateral, voting rights, control of the Collateral and waivers with respect to
the Collateral and (ii) the First Lien Secured Parties (as among themselves) may
enter into intercreditor agreements (including the Junior Lien Pari Passu
Intercreditor Agreement) or similar arrangements governing

 

-24-



--------------------------------------------------------------------------------

the rights, benefits and privileges as among the First Lien Secured Parties in
respect of the Collateral, this Agreement and the other First Lien Documents,
including as to application of proceeds of the Collateral, voting rights,
control of the Collateral and waivers with respect to the Collateral. In any
event, if a respective intercreditor agreement (or similar arrangement) exists,
the provisions thereof shall not be (or be construed to be) an amendment,
modification or other change to this Agreement or any other First Lien Security
Document or Junior Lien Security Document, and the provisions of this Agreement
and the other First Lien Security Documents and Junior Lien Security Documents
shall remain in full force and effect in accordance with the terms hereof and
thereof (as such provisions may be amended, modified or otherwise supplemented
from time to time in accordance with the terms hereof and thereof, including to
give effect to any intercreditor agreement (or similar arrangement)). The
provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the First Lien Secured Parties on the one hand
and the Junior Lien Secured Parties on the other hand. None of the Company, any
Grantor or any Subsidiary of the Company or any other creditor thereof shall
have any rights hereunder. Nothing in this Agreement is intended to or shall
impair the obligations of the Company or any other Grantor to pay the First Lien
Obligations and the Junior Lien Obligations as and when the same shall become
due and payable in accordance with their terms.

8.22. Concerning the First Lien Representative. The First Lien Representative is
acting in this Agreement solely in its capacity as Collateral Agent under the
First Lien Pari Passu Intercreditor Agreement, and shall be entitled to all of
the rights, privileges and immunities of the Collateral Agent set forth therein
and in the First Lien Documents, as if such rights, privileges and immunities
were set forth herein.

8.23. Additional Grantors. The Company and each other Grantor on the date of
this Agreement will constitute the original Grantors party hereto. The original
Grantors will cause each Person that becomes a Grantor after the date hereof to
contemporaneously become a party hereto (as a Grantor) by executing and
delivering a Grantor Joinder Agreement to each Representative. The parties
hereto agree that, notwithstanding any failure to take the actions required by
the immediately preceding sentence, each Person that becomes a Grantor at any
time (and any security granted by any such Person) will be subject to the
provisions hereof as fully as if it constituted a Grantor party hereto and had
complied with the requirements of the immediately preceding sentence.

[Signature pages follow]

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as Collateral Agent, as
First Lien Representative By:  

 

Name:   Title:  

 

S-1



--------------------------------------------------------------------------------

[                    ], as Junior Lien Representative By:  

 

Name:   Title:   Address:  

 

S-2



--------------------------------------------------------------------------------

CONSENT OF COMPANY AND GRANTORS-

Dated: [            ] [    ], 20[    ]

Reference is made to the Junior Priority Intercreditor Agreement dated as of the
date hereof among WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as
Collateral Agent, as Representative for the First Lien Secured Parties, and
[                    ], as Representative for the Junior Lien Secured Parties,
as the same may be amended, restated, supplemented, waived, or otherwise
modified from time to time (the “Intercreditor Agreement”). Capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Intercreditor Agreement.

Each of the undersigned Grantors has read the foregoing Intercreditor Agreement
and consents thereto. Each of the undersigned Grantors agrees not to take any
action that would be contrary to the express provisions of the foregoing
Intercreditor Agreement, agrees to abide by the requirements expressly
applicable to it under the foregoing Intercreditor Agreement and agrees that,
except as otherwise provided therein, no First Lien Secured Party or Junior Lien
Secured Party shall have any liability to any Grantor for acting in accordance
with the provisions of the foregoing Intercreditor Agreement, the First Lien
Documents or the Junior Lien Documents. Each Grantor understands that the
foregoing Intercreditor Agreement is for the sole benefit of the First Lien
Secured Parties and the Junior Lien Secured Parties and their respective
successors and assigns, and that such Grantor is not an intended beneficiary or
third party beneficiary thereof except to the extent otherwise expressly
provided therein.

Without limitation to the foregoing, each Grantor agrees to take such further
action and to execute and deliver such additional documents and instruments (in
recordable form, if requested) as the First Lien Representative or the Junior
Lien Representative (or any of their respective agents or representatives) may
reasonably request to effectuate the terms of and the lien priorities
contemplated by the Intercreditor Agreement.

This Consent shall be governed and construed in accordance with the laws of the
State of New York. Notices delivered to any Grantor pursuant to this Consent
shall be delivered in accordance with the notice provisions set forth in the
Term Loan Agreement.

[Signature page follows]

 

S-3



--------------------------------------------------------------------------------

IN WITNESS HEREOF, this Consent is hereby executed by each of the Grantors as of
the date first written above.

 

J. C. PENNEY CORPORATION, INC. By:  

 

Name:   Title:   J.C. PENNEY COMPANY, INC. By:  

 

Name:   Title:   [OTHER GRANTORS] By:  

 

Name:   Title:  

 

S-4



--------------------------------------------------------------------------------

Annex I

[FORM OF] GRANTOR JOINDER AGREEMENT NO. [                    ] dated as of
[            ], 201[  ] (the “Grantor Joinder Agreement”) to the JUNIOR PRIORITY
INTERCREDITOR AGREEMENT dated as of [            ], 20[    ] (the “Intercreditor
Agreement”), among WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as
Collateral Agent, as Representative for the First Lien Secured Parties, and
[                    ], as Representative for the Junior Lien Secured Parties,
each other Representative from time to time party thereto, and consented to by
J.C. PENNEY CORPORATION, INC. (the “Company”) and each of the other Grantors
party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. [                    ], a Subsidiary of the Company (the “Additional
Grantor”), has granted a Lien on all or a portion of its assets to secure
[First] [Junior] Lien Obligations and such Additional Grantor is not a party to
the Intercreditor Agreement.

C. The Additional Grantor wishes to become a party to the Intercreditor
Agreement and to acquire and undertake the rights and obligations of a Grantor
thereunder. The Additional Grantor is entering into this Grantor Joinder
Agreement in accordance with the provisions of the Intercreditor Agreement in
order to become a Grantor thereunder.

Accordingly, the Additional Grantor agrees as follows, for the benefit of the
Representatives, the Company and each other party to the Intercreditor
Agreement:

Section 1. Accession to the Intercreditor Agreement. The Additional Grantor
(a) hereby accedes and becomes a party to the Intercreditor Agreement as a
Grantor with the same force and effect as if originally named therein as a
Grantor, (b) agrees to all the terms and provisions of the Intercreditor
Agreement and (c) shall have all the rights and obligations of a Grantor under
the Intercreditor Agreement.

Section 2. Representations, Warranties and Acknowledgment of the Additional
Grantor. The Additional Grantor represents and warrants to each Representative,
the First Lien Secured Parties and the Junior Lien Secured Parties that this
Grantor Joinder Agreement has been duly authorized, executed and delivered by
such Additional Grantor and constitutes the legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

Section 3. Counterparts. This Grantor Joinder Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Grantor Joinder
Agreement shall become effective when each other Representative shall have
received a counterpart of this Grantor Joinder Agreement that bears the
signature of the Additional Grantor. Delivery of an executed counterpart of a
signature page to this Grantor Joinder Agreement by telecopy or electronic image
scan transmission (such as a “pdf” file) shall be effective as delivery of a
manually signed counterpart of this Grantor Joinder Agreement.

Section 4. Benefit of Agreement. The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement.



--------------------------------------------------------------------------------

Section 5. Governing Law. THIS GRANTOR JOINDER AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND (TO THE
EXTENT APPLICABLE) THE BANKRUPTCY CODE.

Section 6. Severability. In the event any one or more of the provisions
contained in this Grantor Joinder Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 8.8 of the Intercreditor Agreement.

Section 8. The Additional Grantor agrees to reimburse each Representative for
its reasonable out-of-pocket expenses in connection with this Grantor Joinder
Agreement, including the reasonable fees, other charges and disbursements of
counsel for each Representative.

[Signature Pages Follow]

 

S-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Grantor has duly executed this Grantor
Joinder Agreement to the Intercreditor Agreement as of the day and year first
above written.

 

[NAME OF SUBSIDIARY] By:  

 

Name:   Title:  

 

S-2



--------------------------------------------------------------------------------

Acknowledged by:

 

[EACH REPRESENTATIVE], as Representative with respect to [the
[                    ] Agreement] By:  

 

Name:   Title:  

 

S-3